 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 1 of 74

 

 

r_i-`i

y 1. ij

,__i_=

UN:TED STATES Drs’rntc:r Co}_i_i<_;'i:-‘z?_;_`i ".l"lf
SOUTHERN Drsrizic'r orr NEW YORK

18

(inc|ude case number if one has been
assigned)

Anseimo ioele

 

 

Write the full name of each plaintiti.

 

~against-

Do you Want a jury trial?
City of New York Department of Citywide

l:i Yes No

 

Administrative Services, and the City of New York

 

 

Write the full name of each defendant The names listed
above must be identical to those contained in Section i.

EMPLOYMENT DISCRIMINATION COMPLAI.NT

 

NOT¥CE

The pubiic can access electronic court files. i”-or privacy and security reasons, papers filed with
the court should therefore not contain: an individuai’s fu|i social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include on!y: the last four digits of a social security number; the year of an individuals
birth; a minor’s initials; and the last four digits of a financial account number. See Federa| Ruie
of Civil Procedure 5.2.

 

Rev. 3/ 24;' 17

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 2 of 74

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint Attach additional
pages if needed

Anselmo loele

 

rim Nam@ " i`vii`aaié"ihiiié: Lasi name

882 St. Paui's Place

 

 

 

 

Street Address
Nassau, Franklin Square NY 11910
County, City State Zip Code
51€»220~9084 buttefuooSZ@grnail.oorn
Teiepnone Nurnber Emai| Address (if availab|e)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. lfthe
correct information is not provideci, it could deiay or prevent service of the complaint on the
defendant Mal<e sure that the defendants listed below are the same as those listed in the
caption. (Froper defendants under employment discrimination statutes are usually employers
labor organizations or employment agencies.) Attach additionai pages if needed.

Defendam 1: City of New York Department of Citywide Administrative Services

 

Name
1 Centre Street, 19th Fioor

Address where defendant may be served

New Yorl<, i\iew York NY 10007
County, City State Zip Code

 

 

D@f@ndam 2; New Yori< Law Department

 

 

 

Name
100 Church Street
Address where defendant may be served
New Yorl<, New York N¥ 10007
County, City State Zip Code

Page 2

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 3 of 74

_ Defendant 3:

 

NEllTl€

 

Acidress where defendant may be served

 

County, City State Zip Code

II. PLACE OP EMPLOYMEN'I`

 

The address at which l Was employed or sought employment by the defendant(s) is:
l\iew York City Polioe Department

 

 

Narne
One Poiice Plaza
Address
New York, New Yorl< NY 10007
County, City l State Zip Coc|e

III. CAUSE OF ACTION

A. Federal CIaims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

C| ’I`itle VII of the Civii Rights Act of 1964, 42 U.S-C. §§ 2000e to 2000e”17, for
employment discrimination on the basis of race, color, religion sex, or national
origin

The defendant discriminated against me because of my {checi< only those that
appr and explain):

ij race:

 

COIOI:

 

religion:

§
E
l:l Sex:
l.__l

 

 

national origin

 

Page 3

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 4 of 74

l:l 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

l:l Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

l was born in the year:

|:3 Rehabilitation Act of 1973, 29 U-S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

l\/.{y disability or perceived disability is:

 

Americans With Disabilities Act of 1990, 42 U-S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

MY diSHbility Or perceived disability is: DYSI@Xia

 

l:l `Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
ln addition to my federal claims listed above, l assert claims under:

§§ New York State Human Rights Law, N.Y. Exec. LaW §§ 290 to 297,£01'
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation military status, sex, disability, predisposing genetic
characteristics marital status

l:l New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation alienage, citizenship status

il Other (may include other relevant federal state, city, or county laW):

 

Page 4

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 5 of 74

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (checi< only those that apply):

ij did not hire me
terminated my employment
did not promote me

did not accommodate my disability

l:l§§l§§l:l

provided me with terms and conditions of employment different from those of
similar employees

!:l

retaliated against me

l:l

harassed me or created a hostile Wori< environment

l:l other (specfty):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed You should
explain what actions defendants took (or failed to take) because ofyour protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible State Whether defendants are continuing to commit these acts against you.

See attachment

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
Wlth the U.S. Equal Emp|oyment Oppottunity Commission, the New york State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency

Page 5

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 6 of 74

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal emp!oymeot discrimination statutes, before fifing a iawsuit,
you must first fite a charge With the U.S. Equa| Emp|oyment Opportuoity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(§) With the EEOC or any
other government agency?

IZ| Yes (Piease attach a copy of the charge to this complaint.)
When did you tile your charge? Decembei' 7, 2015

 

i:] No
Have you received a Notice of Right to Sue from the EEOC?
|XI Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Not:ice? /;`\UQUSt 131 2018

 

When did you receive the Not'ice? AUQUST 20, 2018
§ No

VI. RELIEF
The relief I Want the court to order is {checl< on¥y those that appiy):
[:] direct the defendant to hire me
direct the defendant to reemploy me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

[>:<:E§ii:i[]£:|

direct the defendant to (Specify) (if you believe you are entitled to money
damages, explain that here)

50K in foss wages; Study Resources 3,500k.

5 . _E 555 |.

 

 

 

Page 6

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 7 of 74

VII. PLAINTIFEF’S CERTIFICATION

By signing beloW, l certify to the best of my knowledge irtforrnation, and belief that:

(1} the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified Will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies With the requirements of Federal
Rule of Civil Procedure ll.

I agree to notify the Clerk's Office in Writing of any changes to my mailing address I
understand that my failure to keep a current address on file With the Cierl<'s Office may
result in the dismissal of my case.

Each P|aintiff must sign and date the complaint Attach additionai pages if necessary If seeking to

 

 

 

 

 

 

 

proceed Without prepayment of fees, each plaintiff must also s lt application
November 19, 2018 4
Dated P!ain“titf’s Si§/nature""_
Anseimo loele
First Name Middie lnitiai Last Name
882 St. Paul"s Place
Street Acldress
Nassau, Franl<iin Square NY 11010
County, City gtate Zip Code
516~220*9084 buttefucoSZ@gmail.com
Telephone Number Emaii Address (if available)

l have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes l:l No

if you do consent to receive documents eiectronica||y, sabmit the completed form with your
complaint if you do not consent, please do not attach the form.

Page 7

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 8 of 74
IV. S'I`ATEMENT ()F CLAIM (B)

On Dec. 13, 2014, l applied to take the Lieutenant's promotional exam after receiving
notification of the same A;tter submitting the requisite information required for accommodations,
on Apr. 6, 2018, l Was granted accommodations by the Departrnent of Citywide Administrative
Services (“DCAS”), In an e-mail dated Apr. 6, 201 5, DCAS advised that “[o]nce the alternate test
date is scheduled, you will be notif[ied].” [sic]. However, thn l inquired about when the
alternate test date Would be, l received the same pro forma response in regard to When the date is
availabie, I Wili be notified Through various phone calls and e-mails, l expressed the hardship I
Would undergo by not knowing the alternate test date do to being dyslexic. As a response, DCAS
verbally gave me an ultimatum, to either take the exam When they advise me to or l Will not be
granted accommodations ln tum, DCAS finally notified those With disabilities on lune Sth, that
the test vviil be administered luna 22"‘§j a full r'_v_y_g months after the test Was administered to those
without disabilities stranglng those like myself from the resources needed for nearly two months

Due to my disability, Which impairs reading comprehension and spelling, l did not vvant to
take the exam vvithout the proper study materials for a test that may or may not occur at a date that
Was not established Study materials include but are not limited to a nine-hour review course
before the exam (given days before the April 18th exam but not before alternative date), oniine
virtual classrooms, and online study materials All study materials Would be cut off after April
18m exam date Causing those Who need study resources to struggle for two months due to the
negligence and inefficiency of DCAS by not providing reasonable accommodations When
expressing my alarm to DCAS, on Apr. l4, 2018. 2:51 p.rn., their response Was, “[s]ince you are
requesting to take the test on the original date Apr. 18, 2018, 2015, you Will not receive the special
testing accommodation that you had previously rcquested.”

Ori April iS, 2015, l took the lieutenant promotional exam due in part ot` the negligence
and carelessness of DCAS to accommodate and secure an alternate date for those with disabilities
in a reasonable timeframe. Additionally, taking the test later Would cause hardship at Work due to
discussions from those vvho took the test already and ultimately disclose that l have disability as l
Wouid have to take the test months later. in an effort to not lose study resources and hear about
the test from those who took it already, I took the test and did not receive the time needed to read
the content because of said disability causing loss of promotion and two years of Wages at
Lieutenant pay grade Please refer to charge attached of full claims and facts With exhibits

WHEREFORE, the undersigned requests for the following relief against Def`endant, and
requests any further remedy the court deems fair, just and reasonable

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 10 of 74

Cl"l"Y OF NEW YORK
COMMISS}ON OF HUMAN RIGHTS

 

 

ln the matter of the Complaint of
A'NSEI_,M() ]OELE, Complainant’s Respouse

. COMPLAJNT NO.
Complamant,

M~E-D~l 5»1{}32| 44-[)
-against-

Cl'i`Y OF NEW YORK DEPARTMENT OF Ci'lYWiDE.
ADM!NISTRAT]VE SERVlCES, AND THE Cl'l`Y OF
NEW YORK,

Responclents.

 

 

Complainant, Anselmo loele, hereby reply to Deferidani’s Claims, dated October 20, 2015.

l- DCAS provides “special testing services for disable applicants” 55 RNCY §l l~(}lj-k,
therefore on .lanuary l9, 2015, Compiainant submitted the required materials mandatory for
special aecommodations, Ex. l, Letter from A. ioele to DCAS, dated lan. 19, 20] 5. Altemative
testing is crucial for those with dyslexia as complainant has an academic history to support sueh,
"‘Anselmo needs test administered individually, in a separate location...needs the use of aids m
ensure an equal opportunity to succeed acudemica!ly on State, Wideg Major Classroom
tests...fcomplainant} has impaired spelling ability land] visually impaired.” {emphasis added)
Ex. 2, Woodcock .lohnson Recemmended Primary Placement Data, 1999~2000.

2. in December of 2014, DCAS published Notice of Examination (“NOE“). Ex. 3. In
response to the DCAS NOE, the Key Test Prep School issued a course which aligns the syllabus
to correspond with the on or about April 18th test date Ex. 4, The Key Lieutenant’s Exam, Ex.
5, 2915 Lieutenant`s Exam Preparation Course 20 Weei< Preparation Course Sclnedule and
Syllabus for the 2Gl5 Lt test After the April 16 course date, there xvould be no need to provide
further aid and materials due to the test date of Aprii lS thereby causing undue hardship to those
who had requested special accommodations

3. On or about December iBlh 2014, Complainant submitted the application for the Exam
No. 5535, “LlEUTENANT {POLICE} {PROM}.” Ex. 6, individual Appiication Malntenance
(Dec. 13, 2014).

CCHRFO|I_OO'IOS

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 11 of 74

4. Cotnpiaint completed the necessary courseworl< from September 6, 26 ill to April 9, 2015
and on April ll, complainant completed the 8 hour “Final All-Day" course provided for
“students’° as a refresher before their April 18"‘ test date. Ex. 5.

 

5. On April 6, 2015` DCAS by e-rnail notified Cornplainant of extension of time t`or special
accommodations due to learning disability approving a time extension that “extended time (time
and a hall). The test is 6 hours and 45 minutes...l${)% of that time (l{l hours and 8 ntinules)
{was approved.]” Ex. i', e-rnaii from TestingAccommodations (DCAS) to A. loele (Apr. 6, 20|5,

9:58 a.tn.).

6. in response to approval, complainant inquires when testing alternative date will be due to
the course closure date of Aprii t6, 2015. 't`he planning of his “personal scheduie" would be to
provide for the loss of study materials which were no longer provided post April 18 test date.
Ex. 8_1 e-mail from A. loele to 'l`estingAceornodations (DCAS) (Apr. 13, 2015, 4:]2 p.m,). The
complainant “needs the use of aids to ensure nn equal opportunity 10 succeed academicnlly on
State, Wlde, Major Classroorn tests...[cornpiainant] has impaired spelling ability [and] visually
impaired.” (emphasis added) Ex. 2.

7. Complainanz is not mandated to provide the reasoning l`or the accommodation of his
“personal schedule" as DCAS was made fully aware on January 19, 2015 of the learning
disability which required complainant to have testing accommodations his whole life Ex. 2.
Dyslexia impairs the way the brain processes information especially written material, when
DCAS failed to provide a tentative date of May 2015, most test takers with learning disabilities
were faced with undue hardship due to the course materials being ceased Those who did not
take the test would face the scrutiny ot` their colleagues at work with why they were allowed an
extra month to study and/or hear answers throughout their daily shifts, thereby moving
complainant to take the test in an effort to not lose work credibility

 

3. DCAS, in response to complainant’s e-rnail, provided that "{o]nce the alternate test date
becomes available, you will be informed.” Ex. 9, e-mail from TestingAccomrnodalions (DCAS)
to Al loele {Apr. l4, 2015, l]:43 a.rn.)

9. {)n April l4, 2015_. twelve phone calls from l:i l p.m. to 2:54 p.ln. were placed to DCAS
in an ett`ort to obtain more information regarding the test date- At this time, DCAS was made
aware by complainant that the courses will end and that the accommodations without the course
materials or courses would cause undue hardship Ex- lO, Phone Records irons Anselrno ioele,
516-220-9{)84. Complainant reluctantly chose to take the test due to lack of communication and
information Complainant thereby received “{a}ttached...Adtnission Noticc for Promotion to

CCHRFOlLOOiOQ

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 12 of 74

Lieutenant (Police), Exam No. 5535.” Ex. i E, e~rnail from TestingAccommodations (DCAS) to
A. loele {April 14, 2(}l5, 2152 p.ni.)

iO. On April 14, 2015, after receiving the test ticket to take the test on April iB"‘ due to the
lack of communication from DCAS, complainant inquired again about the lack oi` knowledge of
a test date “Knowing [complainant] needs accommodations but aiso getting no response from
[{)CAS] staff has put [complainant} in a very dit`iicuit [predicament].” Ex. lZ, E-rnail from A.
ioeic to 'l`estingAccommodations (DCAS) (Apr. i4, 2015, 6:]2 p.m,). The foliowing day on
April i§, DCAS called to reiterate that the department does not have a test date.

ll. On April i9"‘, 20]5, the day after the test, complainant found it hard to believe that a
department of` DCAS`s caliber wouid administer and announce a test but not provide the test date
for those who need accommodations Accornrnodations are to be made to aid those with learning
disabilities not to cause anxiety, dismiss their learning disability and cause departmental
judgment with coileagues. Complainant “understand[s] under E`.EO policy [that} empioyces shaii
be granted special accommodations in accordance with the iaw." Due to the lack ol`
communication of DCAS, “the test Was very difficult and trying to fight through [his} disability
to stay on pace with the time restriction was totaiiy impossibie and {he] feit behind...{hc§ really
needed the extended time and it conid not be rensvnnbz‘e gronted...{complainant} is not sure if
the administration complicater understands the impact their lack of planning and scheduling has
on people[.}” (emphasis added) Ex. i3, e~maii from A. loeie to TestingAceomodations (DCAS')
(Apr. i9, 2015` 9:15 a.m.)-. R_esponse e-maii from DCAS was never received

il An applicant who is nnable...to take the regular examination as scheduled may be given
a special examination upon written request...[dtie to} a manifest error or mistake for which the
Department of Citywide Administrative Services or the examining agency is responsible{.] 55
RNCY§ 11-013-)<.

i3. Compleinant charges that Respondents have discriminated against him by failing to
provide a reasonabie accommodation for his disability, and by denying him equal terms and
conditions of his empioyment, in violation of § 8-}07(£)(a)and § 8“1()7(55)(21) of the
Administrativc Codc of the City ofNew Yori<, and have injured him thereby.

lrl»i Complainant also charges that Rcspondents` policy or practice toward disabled test
candidates resulted in a disparate impact on the disabied test takers promotional opportunities
in violation of Section 8-10?(l 7) of the Administrative Code of the C.ity ot`New York, and have

damaged them thereby.

15_ Coniplainant aiso charges that Respondents violated the Americans with Disabilities Act
by discriminating against him on the basis of his disability, and hereby authorizes the New York
City Commission on Human Rights to accept this Verii`ieci Compiaint on behalf of the Eqnal

CCHRFO|LOOl 10

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 13 of 74

Empioyment Oppoz-'tuni€y Commiss§on, subjec; to the statutory limitations contained in the
Americans With Disabifities Act and the Civii Rigi'xts Act of 1964

WZ~IEREF€)RE, the undersigned requests for the following aforementioned relief against
Defendant, and requests any further remedy the court deems fair,_ius£ and reasonabie.

Anselmo ioele, being duly sworn, deposes and say§: that 1 am the comp!ainant herein; I
have read (er had read to me.) the foregoing response and know the content !hereot`; that the same
is true ofmy own knowledge except as to the matters therein stated on information and belief;
and that as 10 those matters, I befieve the same to be true.

AN SELMO IOELE

Dated: December 2, 2015

   

Subscribed and sworn to me

b ret day Df` E[pc-» 20¥5

(Signature ofNotary Pub¥ic)

mm
No. MWH$SD:'$H
whdh Gonrl¢y
By°ommhdon window

iii

 

CCHRFO|LOO‘E‘H

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 14 of 74

CCHRFO!LGOHZ

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 15 of 74

EXHIBIT 1

 

CCHRFO|LOO“!’IB

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 16 of 74

lanuary 19, 2015

T<): DCAS
Frem: An$elmo loele

Suiz;`ecl: S:Jr:cial Aceommociat§cms

l\~’ly name §§ Anselmo meie- and l am asking to be granted special accommodations from DC.AS T'oz’
`rl“¢e promotional Lieutenant§ exam number 5535. l am ?eques'tlng a time allowance extenslen and rest
lecetlon in a separate location or admln§ste.rer$ in a small group l am also sending along wi`-:h this
reques': my full [EP. l\»'l\.' SS ii is 072~68~7729 named address ___ za:‘id a call beck
number is 516-220-9~084.

   

Tl~\anl< you

A:~.seimo ioele

CCHRFOELOO‘l“|¢l

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 17 of 74

Page: 2
Testing Information:
Test Dates
Areas Scores[Tng$
Passed
Woodcock Johnson Revised 2/1997
Dictation 3. 5 Grade Equivalont

  
 

 

de ,Eé§ive_lreo,t~ »-
___,1_. ] _

 

 

 

 

 

 

 

 

 

' Equivaiene`
_ qu1valeht
'_oqu1vaient _

   

Usa§o
Hord Identification
. "'Written _Language'"' “
Regé§ts- Seq Mathi

     
 

Evaluations by Distriot Porsonnol: .
Social History Bvaluation: 03/21/09 “ ' "
Achievomeht Evaluation: 03/17/00

`YY““W "Psychological ohé§k. sheét. Evaluation"“Ol/D?/OO

‘ d .

__" 'W”Médical EvaluatidnT 03/20?99

   
   

 

   

   

. Co§mé§€o€ , ‘ '""' ' v ~ '
This is an Annual, Trionnial, and'Transitional Review
for a 12th grade student'classified as LD, Ho receives
all his classes in the mainstream with the support of
Reoource Room» The social hiotory indicates the recent
1055 of his grandfather and illness cf his grandmother
have taken a toll on him. Academically, he is passing
everything except math. Recont educational testing
indicates eignificaot difficulties in basic reading,
spelling, written expression and numerical operation.
Student'S teacher believas`tho low score in numerical
operations was due to his dependency on a calculator.
Teachers indicate that his grade has dropped in

Chemistry, and that he is not putting in effort on
chemistry or math. He is doing very well in Englieh,
economics, and EIP. He has been unmotivated lately in
school and is experiencing confusion about what he*s

doing next year. He Still has the potential to got a
Regent's Diploma.

CSE Recommendo:

1-Continue LD classification due to definite in
decoding, opelling, and written expression.

CCHRFOlLOO’l 15

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 18 of 74

1 ` ‘ _SEWANHAKA CENTRAL HIGH SCHOOL DlSTF{¥CT
` ‘ Cen‘tral Acfm?nistrat§ve Ofiice
555 P\Edge Road
Efmont, NY 11003
IS‘l 6)488-9853
Fax: {516}488»9839

lNDIV!DUAL/ZED EDUCA J"!OfU PROGRAM
1999/2000

 

 

  
  
 
 

Sti:dent |D: 94966 _ 1 ' - ' _'__ _Meeiing Type: Comm`mee 011 Bpecra§ Ec|ucat:'c)n

Date_oiBirth:19/04~/82-1-~;~_---_ " _ - .~`» 1 ;'.- _ Purpgse_ of Meeting: Closeout
Takes Medicat¥on: 1110 ` 1 - ` ' Projected Armual Revcew: O¢' 0
. . , ' _. Trienniat: Of 0 .

_Da_'_ge Entered Pr'_ogram: 09108'9 _ _ _
_[-,iigh Sc:hool Co_,mp%e__tion: 06/25,’00 _
"Dor`nina`n`t L`a'n§ S§udeniz Ez“c'§`lisli "“"
Enierprster Needed: Yes [ ] No {>c]

 

  

_Pareqt/Guarc£ian:Luzg§loele __ _ _ _ v _

 

  
 

 

14 _ __ 1,..____ interpreter Ne_e_ded:;_ Ye_s []._ N_o` _i_)<].__._ .M. _. . _ __ _ _ _ _ _ ._ __ ___ ..___ __________.Tr
1_. _ 1 1.__. NM~_]_.é.r§af_gale 1 _ . _ . _ .. __ 11
* interpreter Needed:_ Y_es [ § No _[x]_;,.
_;-`l,'.e»,,“-;e;_-- """""" :Adci:ess=BSZ_Srw.Psueriace_ `=»_"`-:~_£Y-;M~\ -\ `l=lon`ze Phone: (5‘1 61 437~9319 `~' `- . ` ---~;-_~_e`;-v;w‘_`
Framk|§n 51:;1.131€, NY 11010 . . Hame Language: italian .

 

 

 

 

 

 

 

Program initiation Date: 091031'99 thsital Educat§on: Heguiar Ph\js. Ed.

Program Compfstior: Date: 05/241'00 Diploma: ¥-`(egents D`spioma

Classification: Leaming Disabi|itv Credits Earned: 13.50

Program: Resour<:e Hoom Foreign Lan§uage Exempt: Yes
__ FreqiDurat: 42 Minu;'es'- 5 Time,(s}fWeek ~ ' ~ ,1 _ Special Alens: No

Ciass Size Ratio: 5:1 ` ?Bting Mcdifications: Yes

Gracfe: 12

Scbooi: H. Fs'ank {`.`arey High School

|-§ome Schoul: i~l. F;ank Care\; High School

Transportation: No Transportatios

Extended Schoof Year: Ves [ ] Nr> [x] 10 Mc)mh Program

 

 

 

 

1_..¢1

CCHRFOILOO‘!‘IG

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 19 of 74

 

'stdent Neme: loeie, Anselmo ' ID: 912-966 1999/2008

 

 

 

 

Program innial:ion Date: 06[26.‘00 Physical Educa'rion:
Frogram Completion Date: 05!26}00 Dipioma: Fiegents Di_oiorria

 
 

Cred§ts Earned: 33 00
45 M.mmv--nr

 

 

 

 

 

Home_ Schoo,l: H _Franl< C__aréy High School :_... v _ j" ; __ …
Transportat?on:' *-»W’ '

li)ctenclei:im School Year: Yes § l No [x} 10 l\llonfch Program " j _' '

 

.:';~' .l'

 

 

 

AlterneteTestingTechniques.._ . . ' . .-..

 

541 SOODOO; Anseimo needs fiexibie scheduling t_p e_nsu_re _a_n equal opport_un§ty to succeed acedern§call\; o_r_i Btate,
Distr§r_:t- Wicio, Nlajor classroom tests. 7 " " ' '

    

    

 

'_ _..;___ _..._.\:,1. .»

 

541500003:;11“1$3|11'16 needs time allowance ex`te`nded for ri6d irb complete the test"
541700000: Anse|rno needs flexible setting to ensure en segal oppor!~j“lriity to succeed academicai|',r on State,
____ Dlstrlct~*Wrde,_Ma;or-c|as$room.tests._ ._-~ "_"'"""'”'-“‘ ‘ "

 

   

 

-;H

541700001: Anselmo needs test administered individua|¥y, en a separate !ocation.` '

541900000: Ansalmo needs test directions revised to ensure an equai opportunity ‘to succeed acedomicailv on
. State, D§strlr:£-\Mcie, Ma]or Classroom tests.

543 900001: Anselmo needs directions reacl.

5419000®3: Anselmo needs the language of directions simplified
542000000: Ar:ee|mo needs the use of aids to ensure en equal opportunity to succeed academicaily on Stato,
Districi:-Wlde, N'leioc Cfassroom tests.

542000010: Anselrno needs the use of a calculator with fraction capaoi§.ity

542000016: Anse|mo needs to be exempted from spei!'mg end not penalized for spelling errars._
543100009: Anselmo needs testing modifications because: '»= 1

54310601`1:151%15&$:1':0 has impaired ability to memorize mathematical facts.

§43100012: Anselmo has impaired spelling ability.

543100018: Anseimo is visually impaired

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MA§NSTREAM!NG
Subject Star‘t Date End Dete Subjeet Start Da'ce Encf Date
C:Jrrent:
Chernistry. Regems 09108/99 86/24}00 College Marketing 09}08/99 06124/013
Creative Writing 09108/99 06{24/00 Economics GQ[OB/QQ 06!241'00
EiP ‘ : UQ/O_BISQ_ _DE:`{Z_¢/OO j E_ngl_ish 1_2 _, ` v __,W'_.;_"_ `_ j.“_' 031'08/99_ _ 06!24}00
2

CCHRFO[LOO'I 17

 

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 20 of 74

1 .

(Student Name: icele, 11311151>11110l ¥D: 534-956 1999!20{}0

N|AZNSTREAMING {Centinued)

 

Sabject Star£ Date En<f Date Sub§ect Start Data End Date

_ 09~10§1§9

 

     

£§108199

”_ l Edgce_t_iq_r;
~ 09/08!99
.,_ _W_

   

_9§1.2.4_19

    
 
 

 

 

 

 

 

 

 

 

 

 

 

CSE Committee¢
Chairperson !(evin Mif ferm, Ch_airp_er`son_ 1
Members _ ___ Jeannme Berg_e_n__,__ Psyc>hologmt

   

; A}ei: Pr'e§ent:
See Attec:hed Sign Sheet.

 

 

 

 

- SUC!AL DEVELOPN|ENT _,

- - Social Deve!opment: 5004{31000: Anselmo relaies appropriate§y to adults and!or peers.
' 5004010‘£ 31 Anselmc> exhibits some behavioz's Whlch Woulc! indicate anxiety.

500403002: Anse|mo requires some teacher support and guidance

 

PHYS|CAL DEVELOPMENT
Physicai Deveiopment: 51020‘1000: Anseimc: has no physical or medical problems which impact

on educanon.

 

ACADEM!C DEVELOPMENT
Academic Development: 5203010(}9: Anse!mo has minimai academic deficits which adversely

affect educationa§ performance

520301022: Anselrr;o is demonstrating preg:ese in most academic erees.

520303005: Anselmo needs to develop self moni;oring skills as a means of avoiding cafeiessness and focusing
attention to detai!.

520303{)‘!4~: Anselmo needs to eesume responsibilities regarding school related tesks.

 

MANAGEMENT NEEDS ' '
Management Neecfs; 530¢£01000:16.11513}1110 requires 111i11imel support 311 n__rder 111 function in the

 

 

 

 

CCHRFO|LOO’I 18

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 21 of 74

 

'Frudent Name: ioe!e, Anse|mo ID: 94965 19951‘2900

 

 

 

educationa} setting.
530402005: Ansefmo works best when interes: is frequently stimulated.
53040300_4 Anselmo_ requir__es_ so_me_: teach_e_r_ re;nforcernent m c_>rder_ to s;a\{_ o_n task N

       
 

_...-______ '_._;'.z_a;.

       

 

 

 

 

 

  
     

 

_ Test A:ea Sccnje_ Type__.,['____,;l__

_-_. ___WHMM. zj_-.\_¢-.-=:-_-'_-.a -,`_~ ,' ' wit

 

 

Basi_c Readmg _ > 5.9 k Grade Equivalergt_ _

     

 

 

   

 

 

 

 

 

 

 

 

 

-» Listening Comp;'"-'-" '~ '9;3 -....._ _. __
¢ . Maz_f§_>§:_'@tics Rejaser;in lG.S_ ~. '_- - _r_ ____Grade __Eg:__\_]vaient__
"' ' Nléth C£Srrip{¥fétid?\ `.: '5:0'""`“' " " TGr'atie Equiva?é"':nt
OREXF 12.9 Grade Equiva%ent
Reading Comprehensic 11.3 ` Gracie Equivaient
4Spe:|}iz'ig w v _ wm 4. 8 Grade Equiva|ent_ __ 1 _ ` nw
z .__..._ -J=_¢.-_-=_=___-______________-_-WHUEDEXPY§-§FBH_ 3 .0___ .. N n Gradg qui“fi%t W :__~.,_._~_»_-.q.._.__v,_
v::_»_" ____ -._.Pa§sed....__;_‘ _ . . . ‘ - ns,;zo.¢s_)e_~_..
Flegents in English . Passed ' G‘l/GB;QS
Regents~Bio}ogy 7 Passec! 06/20!98
Regents_ in Sequentia| Mazh 2 Passed 06/2(}/98
Regenrs-G!obal Studies Passed . DBIOBIQB
RCT~Intro to Or:c Proficiency Passed 06/20/9?
m '"F!egent"s-E_ézt}; Sl;;ience Passed 06120/97'
Woodcock Johnson Hevised Dictatl`on 3.5 Grade Equ'cvaler:t 02/25{9?
Maxh Appiied Prcb. ?.¢‘, Grade Equivalem -,
Math Computat§on 5.9 Grade Ec;uivalent
PunC?/CB;JS 4.3 Grade Equiva!en`t
Frcofing 4.6 Grada Equivalent
_ _ _ Reading Comprehens:c 9.2 Gzede Equivalent
Spelling ' " _` 3_.4- ' ' 1 Ga'ade Equiva|ent
.._'-." _ a _ .- . . ` '
4

CCHRFOILOOHQ

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 22 of 74

 

| ‘Studem‘. Name: loeie, Anseimcz ID; 94966 1899}2000

 

 

Tesz Area Score '¥`ype

Gwrade \._'af t

 

_` 10 Test _ _` __V€rl?§f_“_. '- l _ ‘
` 10. Te;¢.t-‘"~" .- ' Pézf§r'r%‘§nce-';~"_’“""'T“
f _zQT_.;sz, ' - ' '

 

 

_-».-=_-.w_?\~' .. ~ .w.~ =.. ,-;...- .--.-.:. :_\»;~\-_ :.~....-.; .-' . . ~ -~. ,».m.-.- .d- - ~» -\- -'\ ~~ -~- m ---»~» - --==~::).-::F.Ar_-:=~=:_*=“:~;~r\~.. ,.=.--__~
_.,_.=._.._ ...<._:.._._._ ._:.._ _... ......... \ _... _ .

 

 

   

 

5

CCHRFO|I_OOTZO

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 23 of 74

\

'!_;Bm Name: ioeie, Anselmo lD: 911-966 1999/2000

 

 

 

 

 

Transition- Areas of Strength Transiziona} Piarznin§ Az'eas
Academic [X] Empioyment

 

 

    

  
 
 

 

jPersonaL[_qu:ly Re!ationsh§ps:j " ' __
T_§egal' ` ` `

_Niedicai l
.Oth_er

 
   
   
 
 

 

 

 

Transition P!an Educat§un Guicc)mes
Anseimo plans to enter a 2 or 4 year college program

     

chrdmated A`ctivitiés- Edu`cation "‘='5'
Anséimo Wii| engeng iri a courd:nated §ei of actrvrtles zhat résu!‘: z`r`; an education outcome

Ansaimo will research post-secondary faciiities which are thought to he possibilities for education.
Anseimo;WxiL,obt;-nn ar‘_appiicatmn”to a`. §Dst_secondary placement””~_,¢.;~é¢:~_‘.%-,__.,_ _ _. _:_»_¢_15-»,_-»1~»“ .»_»;»;:~WT_.,_____»'_~_~:'»'_

;_,.._,,,_'. -.'¢1~.‘""».,¢1.~'

 

 

 

 

 

60£6

CCHRFO!LOU121

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 24 of 74

`¢` ' Sewanhaka Central High Schcol District
Committee On Special Education
Minutes Report

     

Student No..: 94956
Student DOB.: lG/O€/BZ
CSE Date. . .= 03!30/00
gpp§§§£§e D' “K§vin Nllano,_€hal£§§rson

     

   

 

 

 

     
 

""""`Curr CI€§§.‘Si%E/Ratidf: 5 l " ""` ` ` ,. W q 1
Current Clabsl¢lcarion.;u Learning Diaability __ _ '
Dominant Lang ~Student. English ` `

‘“_Domlnark Lamg -Home.;

Case presented by “

 

"Counselor T§;\..`
._ §§<§Qll_l§-zr T§§_Gh€.r .
_ ,-u¢; ';:Speci§? Ed?; Teachéf_`.;
w" Also preseht...... See Attached Sign Sheet.
Reason for the Meeting.: Clcseout

Recom Classmflcatlgn L§a{§}§g"p‘s§h;%i§y

  
 

          

--z- n:~.-.~:~ww%x

‘f:`”“Recom Transpovbatlon_
"' Recommended LoEation
R§commended Grade...;

 
 
 
 

 

   
   

 

Testing Information:
.WISC III - 3/94
Sccres: 109 Verbal, lDB Performance, 104 Full Scal&

 

Test Date$
AI@aS ScoreSngpes
w:AT 3/2000
Basic Reading 5.9 Grade Bquivalent
Listening Comp, 9.3 Grade Equivalent
Mathematics Raasoning 10.8 Graée Equivalent
Math Computation 5.0 Grade Equivalent
OREXP 12.9 Grade Equivalemb
n Reading gomprehension 11.3 Grade Equivalent
Spelling` 4.8 Grade Equivalent
written Expressicn 3.0 Grade Equivalent
Regents in U.S. History 6/1999
PaSSed
Regents in English `1/1999
Passed
Regents Biology 6/1998
PaSSed
Regents in Sequential Math 2 ,__6/1993
`" ` ’ j"’"`ffj__ Passed "
"i'Régenterlobal StudiéSF` `” ` ~ `J…G/lBSS ` " ""' ”’ `”
PaSSed
RCT~IntrD to Occ Proiiciency 6/1997
Passed
R§gent$~Earth Science _ 6/1997

CCHRFO|LOO122

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 25 of 74

CCHRFO¥LOG123 '

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 26 of 74

EXHIBIT 2

CCHRFOILOO124

CaS€ 1218-CV-10904-VSB

Document 1 Filed 11/20/18 Page 27 of 74

 

r"'“-° ' ~
-Student Nazne: loe$e, Ansetmo

}D: 94965

1999!20{}0

 

 

 

 

Prc-grsm Initiation Date: 061261’09
ngram Cemp{etion Date: 06/26/00
Classlfccst1on' learning Disabi|ity_

 

thsicai Edueation:
Dipioma: Regents Diplorna

Cre_1_:li'cs_Ea_a'ned:q,_m

 

 

 

 

Homa_ School: .__Fran%c'£;__eréy'l-_llglz Ssh_ool
‘f'rensportazion: '-
Extended Sclzoo! Year: Yes [ ] No IxI 10

  

 

 
   
 

 

    
   
  

Nionth Program

 

 

 

Aitemate Testing Techniques . .1

 

__District»Wide, Me}'or cfass'r`oom tests

'-l l
:¢

Distric:t-Wide', lejor Classroom zests.
542000010:Ansel1110 needs the use of

541 500001: Anse!mo needs time aflowance extended for
541700000:Anse|1'no needs flexible setting to ensure an eqn_ai_ opportunzty tn succeed acedernicai |\,» en Stste,
D\s'crcct-~\£\fde,_l~,/?aj1311'_¢.lessrc>c)11'1sr:est;sW -_-.__-_ -

541700901:Anse[rn1:) needs test administered irzdii,ridl.za|lyI i`11 a separate location
541 900000: Ansslmo needs rest clsrections revised to ensure an equal opportunity 10 succeed academica§ly en
. S*ia‘i:e, District~Wide, lejor Class:oom tests.

54190000‘!: Anselmo needs directions resd.

5419000®3: Anselmo needs the language of directions simp?ified.
542000000: Anse|mo needs the use of aids to ensure an equal opportunity 10 succeed academicaily on State,

541600000: Anselmo needs flexibie scheduling to ensure an equal eppert_unity to succeed academically o_n State,

 

 

_.1 .. . _.., _. :.,__T :_...- .._ -.,W.M _....,__.\.~.

 

u,~- .._.,..m.,--v-»-.~’\ w -,\_» .p- "-, .¢ .-¢-

 

_._______.:_:…'_. . `_.‘__`,:}_. ‘_',:...“ _

a caicuiet<)r With fraction capability

54200001 B: Anselmo needs ta be exempted from spelling and not penalized for spel!ing errors
543100000:1¢1115£111110 needs testing modifications because: n

54310001_'}: Anselmc) has impaired ability to msmorize mathematical faers.

543'10€>012: Anselmo has impaired spelling ability.

5431000‘| B: Ansslmu is visually impaired

...._....1.._ ___

 

 

 

 

 

 

MA¥NSTREAMING

 

 

 

 

 

CCHRFOiLOO125

Subject Stsrt Date End Date Suhiect Start Date End Date
Current:
Chernistry. Hegents 091081'99 06/24/00 Collegs Nlarl<eting 091'03,'99 061'24!00
Creative Writing 09/08/99 0*3)`24!00 Er:ormmics 091'03!99 06!24/00
ElP ' ' 09/081'997 _D_Bf_Z_¢i-fOD :, __E,nglish_ 12_ 7 _ “_._.".'_ '. __` 'f‘ 053!(_381'9$3_ 061241'00
2

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 28 of 74

CCHRFOJLOO126

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 29 of 74

EXHIBIT 3

CCHRFO|LOO'IZ`?

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 30 of 74

'I`Hl:` C'i`l"t’ OI" NE\’\‘ \'ORK

 

ucrnztritu.vror cirvwinu . v. 1
Aomitsistnn'i'tvt=:si:ttvicus RF“QUIRED mm RM'AUON
itPPi.tt:ATto.N tr!_\'i'r
tcmrnzs'm£i-:r i¢“-Ft,oo:t M,J.UCATEGN

Ni»:\v i'oiti\', i\"v tucci

 

N O 'I` l C E
ElLLDEBLASlO 0 F

 

 

 

 

 

 

 

Mx)'at
ST)\C£YCUMEY:SBATCH E X A M 1 N A T l 0 N
Ct\mmirs<om>r
PROMOTION TO LIEUTENANT {POLIC§Z]
Exam Nu. 5535
'WHEN T(} APPLY: Fi“om: Dece:tiber 3, 2014 APPLICATION FEE: $lll].llll

'l'o: Dt:ccmi)cr 23, 2014 ll you choose to pay thc application fcc with n
c-rudit.fdul:ritfgift card, you will lie charged ii fcc
of 2.~19% of the payment amount. T%tis fee is
nonre!`un~tlalile.

TllE TEST DA'I`E: 'l`lic multiple-choice test is expected to be held on Saturday, April 18, 2015.

 

YOU .ARE RESPONSIBL.E FOR READ]NG THIS NGTICE }N ITS EN'I`§RE'Z`Y
BEI~`OR_E YOU SUBMIT §’OUR APPLICATEON.

Wl-IAT THE JOB ENVOLVI€S: Lieutenants in the Puljcc De arimcnt, undergonch supervision tila higher ranking
superior, supervise the day to clayl work ofa platoon as a tuition Con'tniaudur: act as an Operatioos C`oordinator.
Special OL>era.tions Cootdintttur, [ntegrity [,`ioiitroi Uff`iccr or itt some other supervisory capacity in another unit\
squad, bureau or of&ce; evaluate die quality of subordinatcs’ performance and review the evaluations made by
iii'st line supervisors perform ali additional functions prescribed for the rank by relevant iaws, rules and
procedurcs, and other orders or directives of the Po}iee Departnieot; perform special duties or assignments as
directed by the ?olice Comniissioner at his discretionl Tiiey make adjustments to and may conduct roll ca¥l;
account for personnel and make personnel assigtunents; monitor and inspect subordiiiaies: evaluate subordinates
and make recommendations regarding remedial actions; train and counsel subordinates direct and coordinate
the actions of subordinates at the scene of police emergencics; direct arrest processing and die detention of

risonei's iii holding cel§s; account for, safeguard and maintain department ptoperzy; safeguard evidence and noti-
l;olice Dcpartmcnt prupi:rty; conduct investigations and coordinate searches complete and review teports, forms
and Iog_s; make required iiotificctinus'. and perform related world

l_.ieutenanis {Folicc) tire required to work Samrdays. &.tndays. lioliclays, nights and change tours or work
overtime when ordered as permitted by the Collet;tivc Bargain§ng Agrecniciit_

Some of the physical activities performed by §..icotenants (Folice) and environmental conditionsexperéenccd trier
working outdoors iii all kinds of weathcr; walking and-'or standing iii an assigned area during a tour; driving or
sitting in a patrol car during a tour while remaining alert: running after a fleeing suspect; climbing up stairs;
ca:r_vin§ an injured adult with assistance; gripping persons to prevent cscape; restraining a suspect by usc of
handcn fs; detecting odors such as those caused by smoke ot gas lcaks; engaging in hand to hand struggles to
subd ue ii suspect resisting arresl; being physically active for prolonged periods o§ timc; understanding verbal
communication over the radio with background nuise; residing and writing under low light cundio'ons; carrying
or wearing heavy equipment; and wearing a bullet-resistant vest.

(i`ltis is a brief description of what you might do in this position and does not include all the duties of this
positiun_} '

‘l"l~fE SALARY: The current minimum salary is 5}02.{391 per annum 'l`liis tate is subject to cita`n;;=.

HOW TO !‘.`PPLY: If you believe you are eligible to take this cxaminot§oli, submit an application on tile Oniine
Application S)'stcm {DASys) at w\i»w.tiyc.gov/eminsfo»jobs. l-`ollow lite onsetch application instructions for
electronically submitting your application and payme\il, and completing any required information .A_ unique and
valid entail address is re uii'ed to file onlirie_ Sevcral interim service t>rov‘tdets, including but not limited to
Google, 't'aboo?, AOL, uiloolt.com. and mail.com offer free entail addressed All now OASys accounts
require verification before a candidate can submit an application to ensure tlio accuracy of candidate
information Verii`ical§ou is instantaneous for most accounts. but some accounts may require up to 34
hours to bc reviewed by o staff member and resolved. Email notification will be sent to those creating
accounts that require additional documentation before they can be resolved Plcasc keep tltis information
and lite ap licaiioti period deadline in mind when creatingyoiti' nccotmt. Tlte following methods ofpaynient
are accepta le: major credit card, bank card associated with a bank account, a prepaid debit card with a credit
card logo which you may purchase online or iii various retail outlets Yoti may come to die DCAS C'oitiputcr~
based 'I`esting end Apnlications Cc:iturs to file for this examination online and submit a money order payable
10 DCAS {Exums).

 

 

l llEAD CAREFULLY AND SAVE FOR FUTUI{E REFERF.NCE

CCHRFOlLGOlZS

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 31 of 74

Exattt No. 5535 ‘ l’age 2

'l`iit: centers will lie open Monday through Seturtiay front 9:{)0 AM to 5:00 Plvl:

nianltztttan Brtml<lvn
2 l_,afayet’te Strcet 210 loraicmon Strect
l’i'“ Floor é”' Floor
Ne\v Yorl:. NY ESOG'J Brooltl_vn, I\Wl ll?.{)l
Special Cir‘cttn'tslattces Gu§de: 'i`ltis guide is located on the DCAS Website at

wtv\r~.trvc.got'/ltrtrri/dtmf<!ot\tr!oodrfpdffrt:iscfet'rrr)tmspect`m'vct`t'ctrmnotices.prt`f. Tnis guide gives important
information about requesting an alternate test date because or religious observance or a special test
accommodation for disability claiming Veterurts' or Legacy credit_ and notifying DCAS of a change in your
rttail§ng address Follow all instructions on the Spccial Circttmstances Gnirle that pertain to you when you
complete your "Applictttiort for Exarnination."

ELIGIBIL{TY TO TAKE EXMIINA'E`EON: Tln`s examination is open to each employee of lite l\t'ctv `t’ot'l< Ptt!ice
Departrrterrt who on the date of tire multiple-choice test:

 

(t) holds a permanent {not provisional) competitive appointment or appears on a Prcierred L:'sl (see
Note. below} for tire title of Sergeant (Police); and
(?.} is not otherwise ineligible

(Note: A ”Preierred L.ist“ is a civil service list which is only for certain former permanent incumbents of the
eligible title who have rehiring ri_gltts.)

,
il'yott do not i<no\\' t{ you arc cligible, check with your agettcy’s personnel ofUce. Yot: may he given tltc test
before we verify your eligibility 'r'ott are responsible for determining whether or ncr you meet the eligibility
requirements for this examination prior to submitting your application if it is determined prior to the test date
that you are not eligible to participate in this examination. you will not receive an Atlrttissiou Notice to take tire
multjp£c»cltoice test. you will not be permitted inlo the test site. and your application fec will not he refunded

ELIGIBIL]'I`Y TO BE PROMOTED: 'l`o be eligible for promotion, you must have served permanently in the wait
of Sergeznt (Poiicc] in any otte or combination of cite New Yorlt City Police. 'i"ra:tsit Police or i-loosing
Azt:hority Polit:e Departmettts for at least two years and have successfully completed the probationary period
for Sergeattt. Adt$iriottally, you must he permanently ezttploye<§ as a Sergeartt or your name must appear on a
Prer"crred Lt`st for Scrgeant at the time of promotion

¥\'ot=: Sce "EFFECTS GF A BREAK lN SERVICE" section bclow.
REQUIREMENTS TO BE PROMOYEI):

Eclucao`on Reqniremettt: E.l`tgiblec must have attained ninety-six (96) college semester credits before promotion
to the rank of lieutenant (Poliee). Tl:e 96 college semester credits must have been earned as tire result of
satisfactory completion of course work trt an accredited college or universityl Eligi¥:it:s arc required to submit
foicial 'l`rartscrlpts to the Edocationai 'I`raclc`rng Un'tt, Po§tce .Acaderny. 235 E.ast 20 Strect` Ncw York, N.Y.
10903 as soon as practicable On¥y Offrcial copies of transcripts will bc utilized to determine whether a candidate
has fulfilled the Edncntion Requ`rrcmer:t.

Tlie college credits must have been earned ats a result of satisfactory completion of course work at 2 college or
university accredited by an accrediting body recognized by cite U.S. Set:rezrtry of invention and tire Council for
Higber Edttt:ation Accreditatiott ("`CHEA"} or, if credits dave been carried at a foreign college the credits must
be evaluated by an approved Fotcign E.valuation Scrvice. Tnis evaluation must lie completed prior to the
submission of the Olftcial 'l`rartscript to the Educatiortal Trt\cl;ing Unit. Arr employee who has graduath from
the Police Ar:ademy since 19'}4 may be able to earn college credits based upon his or her graduation front tire
Police Acadcmy. 'i`£tese college credits can housed towards meeting this Eclttcation Reqtsircmertt; howevcr,
these college crmits can only be used towards meeting this Educazton Reqtn'retnent if they are accepted and ltstcd
on an accredited college or university oil"\cial transct'ipt.

 

Drug Testing: Ajl eligibles iorpromotiott to this position will be required to submit to a drug test. leis one time
drug ;¢5[ may nucor prior to promotion m after promotion during the probationary periodl This drug test will
lie required in addition to any other drug testing conducted by tltc New York City Police Department, such as

random drug testing

Driver Licettse Reqtt£remcnt: Az the time you are promoted to this position. you must have a motor vehich
driver license valid in the Sttttc or New Yortc with n_o restrictions that would preclude the performance of
l..ientenant [Police) worlc. 'I'l'trs license must he maintained for the duration of your employment

fnvcstigofion: 'l`o be promoted, candidates must present to the Poli ce Departrt)ent all :lte official documents and
proof required to qua ify.

THE TES'¥`: Yott \vili be given as trtultiplc»cltoice lost ttt a computer lomtinttl or a paper and pencil twin Yotr will be
informed of tire Fonmtt on your ndmt`ssion notice. ¥ott must achieve a score of at least '.'ll% fo pass the test.
Ratings for seniority, departmental ttwards,` and if applicttl)lr:, Ve_temns’ Preiorence Credit, will be added to thc
rnultipl c-cltoice test scores of passing candidates on y. to determine littal scores
Tftc titttitiple-choice test is designed to assess the oxith to winch cmtdldttlcs _httvc certain apilt'titzs and technical
kno\vicr.lge dctermn\cd to be important to the pe:'ltmnancc oftlte tasks of rt hmttettat\t (Pn.lice}. Taslt areas to lie
tested are as follows;

Assign and Reassign ll’et'sortnelz Reviewin toll call sheets and assigning personnel to postsordntics on a daily

basis; accottntiit for personnel during and n tertou_rs ofduty; and citgngi ng assignmmtts as situations annotluri ng
a angle tour oi'c uty. ’l'lte_sc tasks involve both uniformed and civilian persotmci,

CCHRFOiLGOlZQ

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 32 of 74

Exattt No. 5535 - P;tgt: 3

i'\'§onitcr nmi fnspect Strbort:limttes: !\'innitm':`ng and inspecting subordinates to d-:scnnitw i{they tire ;:crl`ot~iarit:g
acceptabl§'.

Train, E\’atttotc, l’€t~t\*strtl antl_Correct Srrtborrliuntcs:r Dii-t}_tc-_;iob training evaluating work ;?t.z'l`:::‘mtuwc;
counsclittg and discussing subordtru;tcs' ptob‘tr‘.;ms; tend administering or rocorzuncpcln_tg fdrmai c_r informal rewards
or punishments translch ordtscrertonary assignments Tltt:se tasks pertain to crvrtr:rn and tim |"ortrtcto p~:.t-son=tel.

Mo:titur_ Locttl At“e:t Comlit'io:is and_ Dapcz'tntcnt I;tlormalipn So_urccs: Monitotit)g mud reviewing various
information sources to stay abreast rif issues and conditions which might affect coztmrand operations

Dirnct Arr'cs£ or_:cl Detcrttion Pror:=dut'cs: Di;‘ecti\)g, reviewing or monitoring stibortiu:att‘:sl actions regarding
the arrest__ detention and proper treatment of pnsoncr$!desatnccs.

Direct _.Jtt:tt'yltt`_cs Dur§:\g Incr'tlct_~tts and Eiucrgcncics: Fie$r§ investigation and supervision of response to
complaints` incidents ctr cruergenctc§.

Ac£iotts Needed to En_sttre lrttcgrit_v; Thept'e\tcnt§o:i, idcttti[icmion, detection or investigation of alleged police
misconduct or com:ptrott.

$al'cguard E\'idence and l\'utt»l"ol£t:e Properry: Safeguanling,storitrg. vouchering and accounting l`t\r evidence
and nort-po§rce property

At‘curznt fur, Sal'eg:tart:l _ancl Mairtiain Pulicg Pt'_aperty: lj:ttst.trittg that tire command has proper cqut`i)zrtt:rtt and
supplzes; as \\*ell as trackzng, securing and maintaining police equipment and the police station.

 

Coopcr:ttc with Commtrrtir\‘ Grotrp_s, the P\_.tbljc grid Othcr Agem:ies: Answeritrg questions making refc:rn_§s,
making presentations and otherwise interesting with community groups members of tire puoltc and other city

agencies

l‘t'§=tltc inquired !\‘_trti['icatiorrs and Commutticate informatiqn: Maki_st_u_ l`ormal notification as required by
dcpart:rrent regulations mt well as informal cotmrtutucauons of information

Prcpare and Revimi'\‘\'r‘itren i_-`or¢:_rr, ]_,ogs and I§epot‘ls: Pre;sart'rt§ or reviewing wr'ittctg forms.”logs and rcpm‘ts,
as y/ell as department tneinos, directives and bulletm.t. Tl:c terms an reports tmy`bc captioned (rtil ~m-tltc-btani< ),
written rtarrattvc, or a combtncttort Ofbctlr.

Plan and Admi:iister l’rogr:trns!Desigrt P_rt_)cedures'. Pltttu\ini__;, sc_h_edulirzg, adminjstcrt`n and evaluatirz
¥m_gr_ams or procedures to tricr_case_prodttctwrty, reduce crime coi)rlitmns, save mortey, rita .2 tire automatic
auction smother, solve aci:mrustrat:\'c problems: etc

 

'f“he test may include questlo;is which _ uirc marstc of technical knowicdec based ott $uclz materials as die
l\"YC?D Patrol Gu)'dc, Admizustrat;vc Gui e, lnte_rtm rders, l..cgal Bureau Bu{lt:trns, Nx:w York Statci-’etiai La\v,
€dtz'tinal Proccdttrc l.,aw, Family Court Act, Vel'ut;ie &. Trafl`rc Laws (V'l"£_) and Ma)'or's E>ct:cutivt: Drder No. 16
of 19?8, as amended and may address atty crl' the foiiowin areas: Aided Cases; Act:_id¢:nts; Com laints;
Sutmrtonscs` Arrc:sts; ?rismreiz:; Pm;)crty; {`ourt and Ag:m<:y pearanct.:s; Patrol Su;>cr\*tston; Spr:cia Pazro|
Oporatiotts; Dtscip§ittaxy Matters; Person:tel Mrtttcr.~".; Utttfonrts, li;iqutprrrr.stt and Dc;zatttrtattt F,'c;)erty, in effect
up to and including Jcnuat'y 18, 2.0]:».

T]te test may also include questions which require the use ofauy of the foliowing abilities:

Anulytr`c:il 'I`hiitk§a'tg: Analyziitg infommtiort and using logic to address specific \vorlt-t'elated issues and
probiems; involves the identification oi`problcms, nut implementation of so§t,rtions` You may usc this ability w
identify trends and or patients in activity

Qttmm`tati\'e Artalysis & Interpretution: Ar:talyzing, interpreting and understanding the underlying principles
and meaning ofnumerical datar; recognizing inconsistencies and errors in reports containing numerical da:a. May
involvemalrtirrg projections You may usc this ability when aoalyzing€om;:laitit chorts or traffic related incidents
to dctenrtine causes and patterns ol` complaints

.lt.ttlgentent & Decision~l\’lnking: Rc\-‘iew‘tng information to develop and e\'a%uatc thc rci:tti\tc costs and benefits
of poictttt'ai solutions to problems and choosing the most appropriate onc; itnpicttrcntittg a course of action
detcnrtincd by thinking analytically. You may use this ability when adjusting personnel tours to address crime,
quality oilil'e and traffic issues

Pl:tmtitig and Organ§;itrg: Sstubh'siiing a triedth ot` execution to accomplish a specific goal over art extended
period of Limc; determining appropriate assignments and allocation ofresor_trcx, Yots may use this ability when
preparing precinct detaiis for cvetrts such as parades or demonstrations

l\‘larmgemeut of Material Resources: Ol>t.oirtiitg and seeing to the approptz'atc usc of cqtripment, facilitics and
materials needed to do certain work; managing the tituth needed to accomplish tasks You may usc this ability
wlth obtaining specialized equipment to carry out operations

Matrrrgement of Personncl Resourccs: Mott`\»ati:tg, developing and directing people as they worl:, identifying
the best people for tlrejob; mattagt'n gnpldyce.s needed to accomplish tasks Vou may usc this ability when
selecting the most qualified perso:mc for units that hai\dl~': special situations

Mcmiwring: Assessirtg performance oftmeself, other individuals or organizations to make improvemcn:sor take
corrective nction; o\»ctcce‘tn thc qtt alt_ty ofperlumtance. `1'0u may use this ability when gathering information to
be used in the assessment o n subordinate

'l'imc Mmtagerttent: Mattagir)g onc’s own time tmé tire time of others in order to promote cflecti\'e use ol` work
hout's. You may use this ability when preparing information and data to bc presth at a large scuie meeting

Persistcuee: Pcrsisting in the fucc of obstacles untii desired outcome is nchievod; may modify goals ifanti when
appropriate instead of giving up. ‘r'ou may usc this abi§t`ty when impiementing procedures to confront splititig
crime pattems.

Adaptat)iliq't'l"luxibil!t.}‘: Resporiding to change {positivc or negative} in a constmctive manner and adopting
approach us needed lt‘> the Siiuaticn. Yo\t may usc lhis ability when managing personnel cliarlges.

CCHRFO¥L0013O

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 33 of 74

E>::tm No. 5535 - Page 4

Strt-.ss Tolernttce: Aeceptin_g criticism end dealing calmly and effectively with high stress situations Yott may
use this ability when placed in charge nl`largc scale operatio:ts.

Attit'n Listen§ng_: Gi\.‘ing full attention to what other people are saying. taking time to understand the points losing
ntade` asking questions as appropriate and not interrupting tit enap;)tt\priate limine requires interaction betwou:t
speaker and iistettcr, You may use tins abil it't' when midn;‘:siug_ toli-t::tll, speaking with precinct pet sound or when

conducting meetings

Persuncliug & influencing Othsrs: C`ausin_n others w change ormudii`y their opinions. views or behaviors using
a variety ofstratt:g:`es. Y:>u may\isc this ability when meeting with local tiff`tcialsot during local council tncctitt_t;s.

Wt‘iltcn Et:pt‘essitm: Apprtiprintely communicating itti"onti:ttiori and ideas in written words and sentences so
intt:ttdoti audience will understand Y<tu may use this ability when completing documentation and teports.

 

Ctm'l'litt Resoitxtiun: Negotiatittg with others to resoi\‘c grievances Or conflicts and hundie complaints by
developing a constructive sciuuort. ‘t’ou may use this ability when ltarid!ingincidents int'olvittgut'l`rduty members

oftlte service

Conceru for Otlters: Actiztg in a manner sensitive to otlters` needs and l`eeiittgs while being uitti-ttrstaitdittg mtd
helpful on the _job; showing constderatiu:t. \’ou may use this ability when petitioning nn astosstnet'tt of a
subotdinate.

 

\

Cuaclting & Mcntoriztg: identifying the developmental needsofttthet‘s and coac§tittg, metttoriug, or otherwise
helping others to improve t_lteir knowledge or Skil!s. `t’t\u may use this ability wasn managing command uttt'ts.

'I“emttu'ut'k: De:\'c'loping mutual trust and cooperation while working together towald the accomplishment oi' a
common goal civ outcomel You may use this ability when coordinating a response across multiple agencies.

 

integrity Acting in art honest and ethical maintain

 

Dependabifit~_\‘: l-`nlliiling obligations and acting in a reliablc, responsible and dependable ttsarut€r.

Achie\-emcrtt/E§l‘ur~t: Est:ihiishing atid maintaining personally challenging achievement goals and exerting effort
toward maste:`mg tasl:s to roach set goals

initiative and lode;)endence: Displaying a \\'illéngness to take on additional responsibilities andclt.ti!enges, while
developing one`s o\\»tt way of doing things and guiding oneself with little or no supervision

 

 

Attetition to Detuit: Seing careful about detail and thorough itt completing work tastoe

Self Contrul: l\"ittirnain.ittg cott':posurc, keeping emotions itt cltct;k, controlling anger and avoiding agressive
beha\'im~, even tit very difficult situations_ '

Updtttirtg & U.‘ting Rcle want l{no\\'ledg<:: Kt:eping up-to~date technically and applying new knowlesth to the§t)b.

Cer:a‘tn questions may be answered on tile basis uf documents or other information supplied to candidates an the
date of the titultiple-choice ttst.

Wa;_~ningr `t'ou are not permitted to enter the test site with cellular pltont:s, hcepcrs, pagers. cameras. portable
media players, mother electronic dcviccs, Catc:ulamrs are pesmittct.l; howe ver, they must be hand -lteld, battery
or solar powcrt:d. numerie ottly, Calcu§ators With functions other than additiou, stthtract§<ttt, tt:ultiplt`t:atiott and
division are prohibited Electrunic devices with an alphabetic keyboarct m with word processing ur data
recording capabilitics such as planners. organizers\ etc are prohibited if you arc found to bc itt possession of
any of thesedcvices, you mzi).I not receive yourtest rcsults, your test score ttttty be nullit`ied. and your:tpplt`eation

fcc will not be refunded

You may riot have any otith pcrsori_. including children, piesettt with you while you are being processed for u:'
taking the test, and no one may watt for you inside of the test site while you arc taking the test.

Regiircd tdggti§cutton: Yt:-u are required to bring one (l] form aivalid (non-c>:pired) signature and photo
bearing identification to the test site. 'i`he name that was used 10 apply for the exam must match the first and
last name on the photo HJ. A list of acceptable identification documents is provided below. If you du not have
an acceptable H), you may be denied timingb Acocptablt: forms of identification (brlng otte) are as §nllciws:
Smte issued driver‘s license, State issued identiication card, US Govcnttnezn issued Passpot't, US (.;o\'etrtme:tt
issued Mil'tus:y ldcntiiica:iott Cat'd. US Govet'ttment issued Aiieu Registsaticm Card, Etupioyer lD with photo,

or student ID with photo

Lcuvigg: Yon must leave the test site once you finish the test. ifyott leave the test site after being fingerprinted
but before Ftnishing the test, you tt'tll not be permitted to re-entcr. ll' you disregard this instruction and itc-enter
thc test site, you may not receive your test results. your test score may be nulli§ed and your application fec will

not be refunded

SENIDRI'I'Y AND BEPAR'I`MENTAL AWAI{{JS: Additicm al points for Senio:ity a rid Dcpai'tmental !\u'arits, and.
if applicablt:. Vetcrans’ Preferettce Crcdit, u'ili be awarded gtll_y; to candidates who pass the multiple choice test

CCHRFOlLOOl31

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 34 of 74

Exani No. 5535 ~ Page 5

Metlmd of computing senloi‘it_\': lisa lite following clini~l to dcrez~iiiioc the credit lot seniority in tlic permanent
eligible title of Sei'_ncatit (Police) iii any one or combination of Llie l\‘civ \'or§< City Poiicc. ’I`ransit Polz'ce or
I~¥c)usirig Autliority Police Dcpai‘micnw. subject to die conditions listed below

ll` \'os:r Dolc of

lt"\'oi.ir D:iie or
I’¢‘.'rm:stiim¢

P¢rnianem

 

 

!i;ipo$zirmmi iii Appoiiutnw'.it to

Sci;ggnt !Ptilicvl isc T`citl Will Rerci\;§i Lir.gwnanl fPojit:r.\l ii;: ‘r'm: \\’iil Rt:t:tll\'n:
(NHDII_'\ ur after riot eligible 01/191}0 ~ l)-WIEHO 1560 points
01/|9!!5~¢}¢1!|£{|5 0.130 points i{lt'l?!(]!'l -l]l.'lB.'lCl 2.633 points
l€l!l9/l4 - |JlHS-‘Ej 0¢343 points {YHZ\}!('!D - lililif()‘.l Z.El'ld points
5?{|9114 - lDi'lEi‘ld 036-1 points 01119!09 - 07£§3¢'(\9 2 916 points
04119!|-'§ - 0?~'1 S!l»f il 436 poinss Oiflw£]‘? - 04:'151'09 3.04§ points
0}¢‘59!!4 s U£fZB.'H {}.508 PD§MS ll§.|l§fDB -Dlii$li)'} 3.1?8 points
l0f19:'l3 - mitsle 0.?30})0§:!1$ 6'11\9/08 - I£IJlSIEE 1192 points
07!19»'13 - }0!|8113 ilsz points 041191`0§ - O'HlSJGS _`\ 410 points
041‘19;23 - 0?)‘|8¢'}3 0.974 points 03119!93 ~ OAHSFGK 3 536 points
01!19!23- 04118!‘£3 1.09& points ill/l‘.?)'ll'l ~G;.llB-'BS 5558 points
|0.'19rl2 ¢ 0¢!|5¢13 ].Elll points (l'h'l*?f[l? » lD.Il£JEJT 3 ?S{l points
0`1`.'|91i`_’ - ill/1582 1340 points D¢il§£l? - U?HE!OT 59|]1 points
0-1!191'13 s U'HIBFEZ f.462 pointll DII|Q!DT - 041!8.'(]7 4£24 points
Gll'lQi'!l - 04¢'$8!32 l.5@4 poian ]Clll§&`l§ - Ul!iSi‘O”r d.MS points
luri§.'ll - €ll !lSJl?. l¢'FC'ti points 07!|9!05 - 1053/06 1258 points
071|9!11 - lOIiS-'i) l.EJS points 04¢‘19-'06 - 071}5:‘06 4.390 points
U?il§i’¥k - O'HlS.'ll l.‘}§D points 031|9»'0& 1 Oéi'lSi‘Oé d.Sll points
DU|P»’¥$ - O-UISIH ?..0?2 poinl$ 30!!9195 ~ OlIkSlUé 4.034 points
tolliiiio - orrls!li z.lDJ points G'm§\ms- 10113!05 4,'.'56 pains
07.'|9{16 1 |D!leiQ Z..'s lo points D$[l*}fi}_’: - 971]82“5 4.8?8 points
04129»'10 - 0“.':1§:10 ;' 433 points 0¢2!18!1}5 or earlier 5.()9€1 points

Coriditlons: Sot'\'icc in titles other than S_ergeanl {Policc) in any one or combination of the New York Ciry
Folicc, Tmnsit Policc or_Housing Aur.liori:y Pt_)lir.c Deparm'icnts will riot lw given seniority ca'edi`z. except as
provided by law. No additional credit will be given for marc than the actual amount of service sit eligible has.
excepi us provided by Sociiqn 243 of_t.l'ie Stg:c_}v§i`§itary Law, Any pcrsoo_ who, pursuant to Coi.\rt Oi'dcr or
otherwist, has been accorded retroactive seniority by lite De, ' mem of §.`i fwide Acimin§stratr`\'e Services in
the title of S=r_geani (Pollce} in any one or combination or thc few York Ciiy olicc. ”i‘ransit l“o!icc or Housing
.»’i\ithority Policz De;)arnnents shall be given appropriate credit.

Note: See "E‘£:FI£CTS OF A BREAK IN SER\'ICE" secllun. beiuw.

 

Deparlmcrzlsxl Awiirds: f.ise the following chart 10 determine the points credited for departmental award s.

§§ Each Award: Add tii<': Fg!@wing:

Hoi:-urabl: hieriu`ori" 0. 556 points

£xceptionai Mr.'rit 0. l.'!$ points

Commend;tl.ion 3.094 points

Meritoriuus ?ol)`ct- Buty 0.063 points

Exeellerit ?olicc Doiy 0.031 points

An.'tuai Piiysic.a| Fimcss lnccm:v¢ ng,ram maximum ofO.§G(l per year t.o a maxian al 1509
Bq):irtment Mr=izl of Hciiiur U .3‘1’5 poinis

Police Combat Ctoss 0.1]9 points

Hedal for Va:or (Mi:rit) O.JSB points

*Thc fgl ow`nn additional EQiiit§ beyond tlm§g gwa§led 105 [;}Q;ig[glgl§ Mgg;ign will bg agg!icd if the
member ins also been awarded sth oftfts following mcdal§ for tire same acre othe£wiso. tile member
gg,ir_ec£vt: die iii as `idicalecl abov

 

Dopartinen§ diedal of Horior 0.219 points
Fo!icc Con\bat Cmss 0.063 points
Ltcdal For Valor {Merit) 0.03?, points

T€i-m$ and Conditimis qu.-er,riln.g Credil for Departmenlai A.\t'ards:

a. Cred'il shall not be zgiven for Excoilcrtt Policc Dury awarded i:i connection with the Police l}epamoent's
Blc)od Barik ngrani.
b. Crodit for the Annual I’l'iysical Fltiiess ince alive Pi'ogr:im will be awarded 31 t\t»o-ten:lls_{l).?(ll)l of one

int for successful com€le:£ion cl"lltt: cardiovascular com onezit. Oiie*rliird (0.3-30) m one point Will
awarded for successor completion of the lab Staiidarcl `est (IS'l`). which consisss of six components
{barrier surmount. srairci`imh, physical restraint sitiniialion, pursuit run, victim rescue,and trigger pull}.
'l`he cardiovascular component must be successfulijé complctod before candidates may pai‘iici;;ate in the
Job Stznda.rd 't`esl. A maximum ol' ooc-lialf (G.SG } oint per year carried ma be ap lied toward tile
cxani. 16 a total of 1500 pom£s. Constilt the current ‘etsoniiel Burea\: Mcmo or fort cr details of the

program

c. Ci'c:<§it for awards_is granted in one successful examination only, i.c_, an examination iii which the
participating candidate attains a ploue*on the eligible list and from _WEiich ilsl lle!she is subsequently
romotcd and passes probation redit los air award will riot he split between two promotion cxziins.
f a candidate previously reached the maximum on seniority and d§paitmeiilal awards for other
promotion exams by using less titan the full value of an awarcl, tire remainder of ilie value of the award

will mg be granted on this examination

d. Crt:dir for awards ri_iusi be u_se_:l_ lay the candidqtc at the earliest npportiii'ii§y. i.e.. in the first successful
exaiiiinrilion following acquisition and recognition of tlic award Credit or awards will be granted in
dale order, i.t:., oldest nwarris will llc credited t”ii'sl, wilh the exception ol`i\ic Aziiiuai P|aysical Filitess
incentive Pi'ograni. which will be granted first.

e. Orily departmental awards wanted on o_r before thc_date of site written test will be credltcd. No credit
will bc given for die Annuzi Pbysic:‘.l Fitncss Iriccntivc Pro ram wanted iii con`iinctioii with an earlier
promotional exam where tlie candidate was la_ced on a resu ting eligible list an from wiii`a;l: list liefslii:
was subsequently promised and passed pro ' t:oii.

 

CCHRFO|LOO‘I32

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 35 of 74

l:`.xaiu No. 5535 - Page 6

51 Crctiit for awards earned t\_'liilc ct_npio d by tim N_cw ‘l*ork t.`it ' 'l‘nu_isit liaiicc Dc;:aititieiit 01 _Ne\v
Yorl~.' Cit\l l-lousing Authori!y Po|lt_'e apartment will be gram to eligible canclitiaias m i..:)ut;:ltzut:t:
with NYC`[’D OE)ct'ruions Grd::r l\lo. 94 dated 712`!/93.

'l`ltt: maxiti)urri total credit attainable on Seiiiority and Ds;itutntental Awards is 8.?51 puiuts. Crcdit for
seniorit wiil be grnuted before grantintz Ct“t_dir for aw:trdsl 'i"lti'; wi§§ aliow ttia>;imuiit use oftiwtir_tls.
Any ad itioziatcre:dit named for awards Eey_ono the maximum may be granted ina subsequent promotion
emnt:`uatioit, except for awards given partial credit as indicated in "c" abo\'e.

'r=

EFFE(,`FS OF A BREAK IN SER\~'¥CE.: Tbe period ot`a break itt service will not tie credited toward ciigibiiity to
he promoted or iu tile computation o!`st:niority credits. Additioitaliy. any time served prior to at drastic itt service
of more limit orie a year will not be credited for these pumpsesl

 

 

ADMISSEGN NG'l`lCE: ‘(ou should receive an Adtuission Noticc in tire mail about 10 days before tli= date of tire
IESt, if you do not receive an Adruissiou Not.ict: at i<tztsl 4 days before of Llie test, you must go to the E.itairt
Sttppor‘t Group, 1 Cenu'e Stt'eet. 14"` l"ioor'. Manliattnri. to obtain a duplicate noticc_ wlticii you will receive
unless there was a determination that you art not eligible to participate in the examination Test situ assignments
will Lal:c your address into consideration. but proximity cannot be guaranteed

'i`i'-[E 'I`BST RESULTS: if you pass tdc multiple-choice test and are marked eiigil~.ie, your name will tie placed in
final score order on ao eligible list and you will be given o list uu:nber. You will bc notified by mail of your
test results. ll' you meet all requirements and conditioos. you will be considered for promotion when your name

is reached on the etigihle iist.

CHANGE OF MAILENG ANDI‘EJR EMAILADDRESS£ lt is Criiit:ai that you promptly notify £)CAS ofatiy change
to your maiiing address and/or entail address. You may miss important information about your exam(s} or
consideration for appointman including important information that may require o response by a specified
dcaéti;i¢` it' we do not have your correct mailing andr‘ot mail address. Chatige ot' mailing and,'or entail address
requests submitted to your Agency or to the Unit¢:d Statcs Postal Scrvi<:e wili NOT update your records with
DCAS. 'I`o update your mailing audfor entail address with DCAS. you must submit a gharigc request by mail
or in persoti. ‘t'our request must include your full name\ social security number. exam titit:(s)\ exam number(s).
old mailing and or!email address, and your new maiiing and/or small address 't”our request can be mailed to
DCAS Records Roottt. l Ct’.ritrc Street, 14"‘ Floor\ N:w Yurl<, NY 10007 or brought in person to the same
address Monday' through Frid-.ty from QAM to SPM.

 

 

ADD]TIONAL EI\`FORMt-\T}ON:

.`t’ro!iationary Feriod: The probationary period for Lteutenants (?olice) promoted ns tt remit of this examination
is twelve (12) mouths. l-l'owever, die probationary !L)crtod may be extended for art additional six (5} months
pursuant to the Personuci Rules and Reguiations of c City of New ‘i’o:t;.

SPEC]AL ARRM\`GEMENTS:

Late l"`i.ilng: Cotisult your ag¢:ut:y's personnel office to determine the procedure for filing a late application
if you meet oru: or more ot the fol!ou=mg conditious:

{1} You arc absent from work for at least onc-lta§f of lite appiit:atio:\ period and cannot appiy for
reasons such as vacatiort. sick leave or military dury; or

(2} Yot.t become eligible after die above application period put on or before die date of the
multiplc»i:ltoice test`

Maice-up Test: Yott may apply for a trtak=~up test ii you cannot take the test for atty of die foltowirig rc'.is;oizs;

(I) compulsory attendattcc before a public hody;
{2) on-the-joi:. injury or illness caused by municipal empioymr_nt where you tire an officer or
employee of the Cily: ,
{3) absence for one week following tlze death o£'a spouse, domestic partiier. pae'ent, sibling, chiid
or child of a domestic ‘ itner where you are an officer or employee of die City',
€4) absence doc to order military duty;
{5} a ciear error for which tire Depttrtmcztt of Citywide Administratit'e Scr\'ioes or die examining
agency is responsible; or ;
(5} a temporary disability, pregnancy-reia%cd, or childbirth-ruined condition preventing you from §
taking tire test §

'i`o request a make-up test, contact the Exatri Support Group in person or b mail at t Centre Su'eet. itt*‘ F]oor,
New \’orlr. NY l£lOU?, as soon as possible and provide documentation of e special circutzismnces that caused
you to miss your test.

PENALTY l"`{}i{ MiSREPRESENTATiON: Atty intentional misrepresentation on tile applicatiouot examination
may result in disqualificatiort. even after promotion, and may result itt criminai prosecution

 

 

 

’l'he Ganl“ttl I:`.:tzrtu':ttntiun R?u.l;ttions of the Dei»r£muttl af Citt’m'tio Atlrr\inistmi'tre Scr\~ir.r:s apply to this examination and aru part of
this Nuticc ul Exatt:.itiatiun. ltt:;t' are posted tmtl copies arc available tit uyc.gu\=i'el::rs and nl tile D{IAS Cutizputcr~i.t:tsr:t[ Trst'tut; until

Ap|)lienliun$ C'-erth:t'$.
‘l'he City of Ne\\' Yori: is att liqqu Cpput‘tunity Etuploy:a
`l"rtic Cnr.ie No. 7016'3: Puiir:c Scrvicu.

 

I"oi- information event other esams`. mut your exam or far stanis, cali ziz-sdD-t.`is?.
Inlt:t'iu¢:l: nyc.govft'$€a$

 

 

 

 

CCHRFO!LOO‘I33

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 36 of 74

CCHRFOJL.OO‘IS¢!

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 37 of 74

EXHIBIT 4

 

CCHRFO{LOO135

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 38 of 74

 

      

    

, " "',§St§makdow';{; Season Ticket,Key”Features

;22 Week$ >< $35 -_~ $770: f includes the Cram Course ~ NO Hid<;ien Fees!
f 3 Crams >< 540== $1201 f Jnciudes Digital Pai:ro! Guide & Administrative Guide.
Totai COS€ ~ 5890: f The ONLY course Where you can earn 15 college credits {Aspen.edu).
59350“ T’Ck@t$ 5695' f We have the BEST instructors and materials (ask your boss}
Y°“" Sa‘"“ 5 " 195:,1° Enciudes a NEW Video & _Audio C§ass S_ynop:zi:_s Every We_ek!

__§;§;s-§;r_;=or The S_ea jon "`¢:`ke't On!me Nowl

nyp'c!thekey.com

l
l
l
l

 

   

 

 

Completé Course Season Ticket

Scan M-e,- (inc!udes Cram Courses, Patr<)_| Guide, Admin Guide, Audio &Video)
f Only $695 for a live Classroom Season Ticket

f Home S_tudy Se__ascm T§cket A!so Avaiiable wesson semme<rromcany}

UKE US ON _ n n _ ' ' Week!\g Ogtions
_ f~. ' _,<° 535 PerWee}< ~ Pay As Yc;)u Go

‘ ' 7 .1° 540 Per Cram Course

 

 

§a¢:e&mk

P.G. Box 39, Blauve¥t, NY 1091 3 - "' " 7nypcith¢~:k_¢‘z)l.c<:)m ' ' 21 2-561-0122

 

CCHRFO}LOG'| 36

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 39 of 74

CCHRFO}|._OO‘KS?

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 40 of 74

EXHIBIT 5

CCHRFOILGO138

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 41 of 74

TENTATIVE
2015 lieutenants Exam Preparation Course
20 Week Préparation Course Schedufe

 

 

 

 

 

 

 

 

 

 

_ })ates ~ Week of What will be covered in c§ass:
#l September 6 - Sep£_ember 12 2112 Series “Duties &. Responsib§iities”
`_ 203 S€:ries “Generaf Regulati{)ns”
#2 September 13 m Septembel 19 204 Series “Uniforms & Equipment”
#3 September 20 - September 26 205 Series “Personne§”
206 Series “Discip]ine”
#4 September 27 - chber 3 21 3 Series “COUH,,
_Qctober_¢;_ »»» Oct__ob_g;r__I_Q_ __ _ _ ___2__11_7 S_eri_es “Complaint§’_’___ _P_a_r_t__ 1
Octoberll_egwber;? Cawh Up ' _ z
October 18 ~ October 24 2117 Ser1es “Compiaints” P21r1 2
October 25 - October 31 in»Bask€t #1

 

 

209 Series “Summonses”

 

 

 

 

#8 November 1 ~ November 7 . “ . ,,
210 Senes Prisoners
#9 November 8 - Nov€mber 14 217 Series “Accidents”
_ #}0 November 15 -November 21____21_1_8_ Series “Arrests” Pa_rc_ 1___
wovember 22-12@12122222§ '- 11 anz¢sgmug '

 

 

2118 Sf:r§es “Arresis"’ Par12

 

 

#] 1 NOVember 29 * December 5 Grammar/Reading Comprehension/Math
#12 December 6- Decernber 12 212 Scries “Commar:d Operations” Part 1
#1_3 _ De_<_:_<§_mber 13- _1`._1_»_‘:<_:_e_mb_cr 111 _ 212 _S¢r_ies_ “C_om_mz_lr}_d Op_€rations”_ _P_art 2

 

 

 

 

1 n 213 Series “Emerge§cy lncidents”
#]4 lamm 3 _ January 9 214 Series “Qua}ity ofl,ife”

 

 

 

 

 

 

 

 

 

 

 

 

 

215 Series “}uveniles”
#}5 lamm 10 _ baum 16 216 Series “Aic;ied Cases”
lanuary 17 »» January 23 _ ln-`Basket #2
` 331'1¥131°3 24-]3111!9,|'?30 ` C'Rt¢h Up` _. '-
#17 Janualy 31 »~ February 6 218 Series “Property“
#18 February 7 »~ February 13 219 Series “Departmem Pro;)erty”
1119 February 14 ~2 February 20 220 Ser§es “CIMS”
#20 Fcbmary 21 _ February 27 Manqgement, Judgmem, & Supervision
Yet to be determined Yet to be determined

 

 

www.EiiteStrategicTrainingch

CCHRFO|L00139

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 42 of 74

 

. ' h Ky<Rd)S¢hdzd Syubfm§w¢
1. _Sa€ Sept 6 10-111111;‘,-3@}11 1 13 PGZ{)Z/AG303-T11ct-i<-:s, Math, Gm1m111n', 1’11 .1-120-A11§a\11t-
2. Sat Sept 13 to Thur Sept 13 PG 203/AG 304 LBB Quota & New Laws, PL 125 10 130,
Judgmem & Decisioaz Making Questions »-Genera!

3. Sat Sept 20 to Thur Sept 25 PG 204 (+205 Evafs)fAG 320-1 LBB Warrantj}nf?:)nnant, PL 135,
Iudgment & De.cision Mak§ng Questions -Eva!uations

4. Sat Sep¢: 27 to Thur 0012 ?G 205/1413 320»2 Personnel Ma€tez's

5. Sat October 4 10 ”I'Emr Oct 9 PG 2061AG 318 Discipline, ludgment & Decision Making »Discz§vline

Sat Oct 11 to Thuz‘ Oct 16 NO CLASS {Coiumbus Day Weekend)
Sat Oct 13 to Thur 00123 In-Basket 1

   

 

 

 

 

 

 

 

 

 

 

Nov. Revision
3a1 0¢1‘25 to "f'hur Oct 30 PG 207/AG 308 Complaint Reporting JH~Bask@t 11

6

7.

s, sat NOV 1 w mg NDV 6 PG 208 Anests, pan 1, LBB vehicle gear¢h, PL 140-145 ;:°`;':;‘kd§;"”
9. Sat Nov 8 to Thur Nov 13 PG 208 Arrests, part 2, LBB Search Incident to Arrest

10. Sat Nov 15 to Thur Nov 20 PG 209/216 309 Summ<mses PL 150~155 LBB Conser:t to Search

Sat Nov 22 to Thur Nov 27 NO CLASS (”fhanksgiving)
1 1. Sat Nov 29 to Thur Dec 4 PG 210 Prisoners, PL 160-195, LBB Right to Counsei

12. Sat Dec 6 to Thur Dec 11 PG 212 Command Operations, pari 1
131 Sa£ Dec 13 to 'Ibur Dec 18 PG 212 Command Operations, pan 2

Sat Dec 20 to Thur Dec 25 NO CLASS (Christmas)
Sat Dec 27 to Thur January f NO CLASS {New Years)
14. Sai Jan 3 to 'Z`hur iam 8 PG 213/AG 316 PL 205-230, LBB Stop, Question, Fz~isk

15. Sat Jan 10 to Thur Jan 15 PG 214 Quaiity ofLife

16. Sat Jan 17 to 111ur Jan 22 PG 215 luveniies

Sat dan 24 to Thur Jan 29 NO CLASS
17. Sa£ lan 31 to Thur Feb 5 PG 216 Aideds, PL 235»240, LBB Pro?:>able Cause

18. Sat Feb 7 to Thur Feb 12 PG 217 CoHisior:s, PL 2601 LBB Showups/’Lineups & Misc

19. Sat Feb 1410 Thur Feb 19 PG 218 Proper’£y (PETS)

Sat Feb 21 to ’l`¥mr Feb 26 NO CLASS
20. Sat Feb 2810 'Ihur March 5 PG 219/AG 325 Dept Property & 211 Court, PL 265

21 . Sat Mar 7 to Thur Mar 12 PG 220 CIMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

22. Sat Mar 14 to Thur Mar 19 In»Basket 2 f ~~~~~~~~~~~~~~~~ _`

cl 511 Mar:).l 10 'z'hurMarze CRAM 1 ms ma review 91 "“
62 Sar 1222er "rhurApriz 2 CRAM 2 / :;‘:`::;’]Td:§“;::h‘: q
C3 821 Apn'i 4 to Thur Apri1 9 CRAM 3 / `\\h Season Ticket. 'd;:: ____

 

“Finaz An~l)ay (8 vour/$seiraeview"
1000-1800, Monday through Thursday (Nassau, Bronx, Brooklyn, Manhattan)
ApriI 13 through 16 (test date Apri1 18)

 

 

CCHRFO|LOOMO

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 43 of 74

CCHRFO|LOOM‘[

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 44 of 74

EXHIBIT 6

CCHRFOILOOMZ

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 45 of 74

A P P S ATAMAEUB

02/35/15
12:23:39.5 INDIVIDUAL APPLICATION MAINTENANCE ATAPIIUO

** INQ APPLICATION BATA ** NXXG
EXAM YEAR: 2035 EXAM NO: 5535 GROUP NO: 000 EXAM TYPE: P
TITLE CODE: 70260 EXAM TITLE: LIEUTENANT (POLICE){PROM)
REQUIRED FEE:$ lOl.GO BATCH NO: OASYONLINE
CONFIRMATIGN NUMBER: 2015055350007729AIOEL ~~~~~~ PREV. ADDRESS DATE: 12/13/14
S$N: XXX-XX-XXXX CURRENT JOB- TITLE CODE: 70235 AGENCY C@DE: 56 ( PRISB
LAST NAME: IOELE FIRS? NAME: ANSBLMO M.I.: _

ADDRESS : 832 SAINT PAULS PLACE
CITY/TOWN ‘ FRANKL§N SQUARB *BOROUGH: O STATE: NY ZIP: llOlG OOSO

FOREIGN CGUNTRY: POSTAL C@DE: ____~ ____
E-MAIL : BUTTAFUCOSz@GMA:L.cOM
PHGNE: 516?757205 OTH NAMES USD:
*STHNICITY: w *GENDER; M HHC EMPLOYEE? N (N/YJ PITLE CUR £M§:

QATB CODE: w MIL: _ RELIGIOUS: _ ( !Y) HANDICAPPED cLAIMED: Y

vETERAN's cREDIT cLAIMED: m t /v/DJ LEGACY: PARENT: _ c /P) SIBL:NG: _ t /S)
FEE RECEIvED:$ 101.00 METHOD 09 PAYMENT; x {c/F/M/v/w/x; NO. cHSCKs : _
MUL? FEB IND: m c !M/x) APPLIC DATB: 12/13/14 JMMQDYYYY) MAIL ?ROCESSOR; 0_
RUNNING FOTAL: Affirm Ind; m ( /Y; EETP Ind: _ (/Y}
Fo;eign :nd; _ ( /y) ENTERED BY: OASy 12/13/14 cHANGED BY:

PFl~MAlN MENU PFz-PREV FFé~cGMMBNTS

 

 

CCHRFOJLOOMS

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 46 of 74

CCHRFO!LOO144

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 47 of 74

EXHIBIT 7

CCHRFO}LOO‘MS

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 48 of 74

Subject: approved for extended time on the ?romotior\ to Lieutenant (Poiice}. Exam No. 5535

From: TestingAccommodatlons (DCAS}
Sent: Mortdav, Aptil 06, 2615 9:58 AM
Subject: approved for extended time on the ?romotion to i_t'eutenant {Po§ice), E><am No. 5535

Daar Candidate:

New Yorl< City Department of Cityvv¥de Administrat§ve Serv§ces (DCAS) `i“est Administrat§on has received your request,
requesting speciaz testing accommodations for Prornotion to L§eutena nt (Poiice), £xam No. 5535. When you apply for
certain test reiated accommodations we try to be as explicit as possible regard§ng modifications to the exam process or
materials communicating the approved accommodationsll and what exam related components cannot be adjosted,

e)tten£iet:ia or modified

tt is important to note that New ls‘ork City's Test .€\dministration cannot always provide certain test accommodations
Often there are extended time considerations that relate to administrative operations assessment requirementsl job

criteria, or generai practicability concerns
After viewing your request and St)pporting documentation for this paper-and»pencil multiple-Choit;e test, you are

approved for extended time {time and a half). The test is 6 hours and 45 minutes, bet you have been approved for 150%
of that time {10 hoots and 8 minutes]. Within our poi§cies and analysis, these were reasonab§e accommodations offered

within the scope of administrative assessmentr and practicability considerations
Once the alternate test date is scheduted, you Wii§ he notify

lf you have any other questions our contact information is below.

Thank you,

 

testing Accomrnoclatiorts |::

Fax: (212) 313-3241 l testinqaccommodations@dcas nvc qov
1 Centre Street l 14th F|oor Sooth, Room 1448
New Yort< NY 1590?_

H\.ine>.n
C:\pit.\l

 

CCHRFOILGOMS

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 49 of 74

CCHRFOiLOOM?

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 50 of 74

EXHIBIT 8

CCHRFOlLOOMB

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 51 of 74

 

Subject: approved for extended time on the Promotion to t-ieotenant (Po|ice), E)<am l\io. 5535

From: Gino l`-“elino |§mailto:bottafucot"l'£@gmaii.cornl

Sent: Monday, Aprii 13, 2015 4:12 PM

To: TestingACcommodations (DCAS)

Subject: Re: approved for extended time on the Promotion to Lientenant {?oiice), Exam ¥\io. 5535

 

l-Ii just wanted to make quick inquiry of when l will be receiving notice oftlie alternative date for the exam Jnst
wanted to plan my schedule accordingly

"fltank you

Anselnto iocle

On Apr 6, 2015 9:57 AM, "TestingAccotmnodations {DCAS)” <tcstineaccom_modationsiiicicas.n\,'c.eov> wrote:

Dear Cand§date:

New York City Dopartment of Ciiywicic Administrative Scrviccs (DCAS) lest Administration has received
your roqocst, requesting speciai testing accommodations for Prornotioa to Lieotcnant (Po§icc), E)tam No, 5535.
When you apply for certain test related acoorrmioda.tions, we try to be as explicit as possible regarding
modifications to tire exam process or materiais, communicating the approved acconnnodations, and what exam

related components cannot be adjusted cxteoded, or modiiicd‘

lt is important to note that New Yorlc C-ity’s 'l“est administration cannot always provide certain test
accommodations Oitcn there are extended time considerations that relate to admiistrativc operations,
assessment requirements job criteria or general practicability concerns

Aftcr viewing your request and soppoiting documentation for this paper-and~pcnci§ multiple-choice test, you are
approved for extended time {time and a ha]t). Thc test is 6 hours and 45 minutes but you have been approved

t`or ESO% oftitat time (IG hours and 8 minntcs). Witiiin our poiicics and analysis, these were reasonable
accoimriodations offered Witlnn the scope ofadmr`nistrativc, assessment, and practicability considerations.

Oncc the alternate test data is scheduled, you will be notify.

if you have any other questions, our contact information is below.

'i`hank you,

 

Testing Accommodatlone l drain 2 ‘

Fax: (212) 313-3241 l testinoaocommodations@dcas.nvc.c;ov

CCHRFOiLOOi49

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 52 of 74

CCHRFO|LOOl.SG

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 53 of 74

 

` EXHIBIT 9

 

CCHRFOIL00151

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 54 of 74

 

Re: approved for extended time on the Promotion to tieotenant (?olice). E)carn No.
5535

Subject:

From: ?est‘ing£\ccommodat§ons (DCAS)
Sent: Tnesday, Apri| 14, 2015 11143 AM

To: 6an Felino
Suhject: RE: approved for extended time on the Prornotion to Lleotanant (?>olice}, Exa m No, 5535

Hetio Gino Felino:

Once the alternate test date becomes avei§abie, you Will be informed

Tlianlc vou,

testing Accomn'iodations [ """
Fax: (212) 313- 3241 | testingaccommodattorzs@dcas nvc. nov
t Contre Street ] 14"‘ Floor South, Roorn 1443

New ‘i’ork_ MY 10007 _

 

From: G“ino Fe|ino [rnas`lto;bottafgicoSZ@gmaH,gong
Sent: Monday, Apri| 13, 2{)15 4212 PM

To: Testingnccommodations {DCAS)
Subject: Re: approved for extended time on the Promotion to lieutenant {Police), Exarn No. 5535

iii just wanted to make quick inquiry ot` when l wilt be receiving notice of the alternative date for the exam .lust

wanted to plan my schedule accordingly
Thanit you
Anselino ioeie

On Ap:‘ 6, 2015 9:57 AM, "TestingAcconunodations (DCAS}" <testinoaccoinmodationstr'ildcns.nvc.no\f> winte:

Dear Candidate:

New York City Depai'tntent of Citywide Adminis'trativc Services (DCAS) Test Adrninis€ration has received
your request, requesting special testing acoonunodations for Proinotion to Lientenant {Police_}, Exam No. 5535.
W}ien you appiy for certain test related accommodations we try to be as expiicit as possible regarding
modifications to the exam process or materials, communicating the approved accolninodations, and Wltat exam
rotated components cannot be ad§usted, extended, or modified

It is important to note that New York City’s Test Administration cannot always provide certain test
accommodations Often there are extended time considerations that relate to administrative operations

assessment requirements, job criteria, or general practicabiiity concerns
A£`ter viewing your request and supporting documentation for this papcr»anfl-pencii ntultiplemchoice test, you ana

approved for extended time (time and a half}. "i`iic test is o hours and 45 in§nutes, but you have been approved
1

CCHRFO!LOOlSZ

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 55 ot 74

for 150% of that time (10 hours and 8 minutes}, Wititin our policies and analysis, these were reasonable
accommodations offered within the scope ot` administrative assessment and ;J)'actieabi§ii'y considerations

Once the alternate test date is scheduled you will be notify

lf you have any other questions, our contact information is beiow.

Than§~: you,

Testing f'»tccommodations [ ;-- 1 :">==;-_"» t fof :':-
Fax: {212) 3‘:3~3241 ttestingaecommodations@dcas.nvc.qov
z centrslstres: 1 14"" Floor Sourh, tist 1443

t~tew ‘z'ork, NY 10€07 `

 

CCHRFO¥L00153

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 56 of 74

EXHIBIT 10

CCHRFO¥LOOTSS

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 57 of 74

 

Manage¥uurAccuun? z.L\z;countNurnber iDutu Due
PuBGxauuS ` ' ` " '

      
  

_verizgn -.»:re»*ess"' '
- _ ` ' ucwunru_uusuzm

    

Apr 85 - ¥v}ay 04

` uuckui:n summary

KE¥J_INE .
{!ltHl!ll]l'1¢|lui|;llllllfl1l!sdll¥ill;lfil!l|l|

ANSELMO ¥OELE
882 SNNT PA£JLS FL
?RANKHN SULFARE. NY 110‘£{)-2215

     

Renew Yaur Discoun¥ And Keep
Sa\ring
Crmh`nue your monthly discount by
validating your employment or amliation
with an organizaziun within 30 days at
vzw.com!discuun¥s. See ¥I`e
~ "Need~to~i(rzow in¥ormau'un" page fo{
detaiis.

 

 

Payfromwére|ess [Payunthe Web
_#-P;uH#'/as:-`-`_. .- u-v,iveriznnéar -- _' '. __ .- -- ' _` umwuzus'¢_er*611-_frumy<>ur~v;»sr'e;ess

 

  
 
 

 

verizggwireress Biil i}ate May; 04. 2015 &WS
. .- xs\.'-: l!‘,:#.‘,;=:.\;‘
ANSELM() !BELE ' __ - ' ' _ . . ' __
882 SAtNr PAuLs PL
MKUNSOUARE' m 11010_?2_|5 Tota| Amuunt Due by May 30, 2015

 
 
   

P.u_ sex 403
NEWAR& N.: enumtu

. . _ __ iilmfm!millfmml¥i¥m,l,.!!|...!.,$.!;|..J
Chec£< here and t`:|| out me back of this slrp lf your bz¥llrzg address

has changed or you are adding or changing your emaii address.

BEHEILDEBBB[]LE]"¥BSB‘]HUB]JQBDD],UB¥J{JUUBBEHBUU£]UUUEIDSBI:ii

NOT!C& Bank account and routing numbers wi£l be retained in enable tenure payments by plume or on$ine. 70 opt out, cali 1»866_5¢14-0401,

CCHRFO|LOO?SB

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 58 of 74

nvu:'cc Numi)er AcuuuntN::muer Datu Due Page

 

Verizol[!w!re!ess §

     
 

Detaii for-¥eresa lue}e: 516-220~9084 -

Vuice, continued
_ __ am lonng
m °"“‘“°..‘__F.'"F"‘-"'?i_

dininle Dwimlbll 10!3|

   

D¢¢B Timl N|.\mbe¥ lilh USB§BTNB

 

 

 

 

 

 

 

 

 

 

 

 

CCHRFOZLOO?S?'

 

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 59 of 74

CCHRFO|LOO158

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 60 of 74

EXHIBIT 11

CCHFEFOILOO?§Q

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 61 of 74

 

Subjoct: Re: approved for extended time on the Promot:'on to lieutenant (Police), E><am No.
5535
Attachments: #5535 I. Aoseln'io Aclmission Notice.pdf

From: TestingAccommodat§oos (DCAS)

Sent: Tuesday, Aoril 14, 2015 2:52 PM

To: Gioo Feiioo

Suhje¢:t: RE: approved for extended time on the Promotioo to Lieuteriant (Police), E><am No. 5535

Dear Mr. louie Aosolmo:

Attached is your Admission Notice for Promozioo to lieutenant {Police]_ Exam No. 5535A S§ncc you are
requesting to take the test co dm originai test date April 18, 2015, you will not receive the special testing
accommodation that you had previously roqooszed.

"l`hanl»: yoo,

Testlng Accornmodations ]; .:. a~, ZF" .~:-.=;' wl '
Fax: {212} 313-3241 l tostmqaccommodatiorss@dcas nyc gov
1 Certre Street l 14"‘ Floor Sooth, Room 1448
Now York, NY 16007’_
§“ls¥"€é.*‘

§§nhlr;\m chi_"_z,'v{

 

From: Gioo Felino [ma§lto:oottafuco$g@gmail.com]

Seot: Monday, Aori| 13, 2015 4:12 PM

To: TestingAccommodations {DCAS)

Subject: Ro: approved for exloncled time on the Promotion to Lieutenant (Polico}, Exam No. 5535

 

 

Hijust wanted to make quick inquiry of when l Wil§ bo receiving notice of zhe alternative date for the oxam. Jusi

wanted to plan my schedule accordingly
'I`hanl< you
Ansolmo ioe§e

On Apr 6, 2015 9:57 AM, "TostingAccormnodations (DCAS)" <tesrio“acconmmdat§oos{&;dcas.n\'c.izov> wrote:

Doar Cand:`date:

New York City Dopartmem of Citywido Adminisrrarive Servicos {DCAS) Tast Admioistratioo has received

your requesr, requesting special testing accommodations for Promotion to Lieutanam (Police}, Exam No. 5535.

Whoo you apply for certain test related accommodations, we try to be as explicit as pos.éil)lo regarding
modifications to the exam process or materials, communicating the approved accommodat§oos, and what exam

related components cannot be adjustcd, oxtondod, or modified

CCHRFO|LOO‘IGO

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 62 of 74

lt is important to note that Ncw Yorlc City’s Tcst Adtninistrat§on cannot always provide certain test
acoonnnoclatious. Oftcn there arc extended time considerations that relate to administrative operations

assessment i'c»c{niretncnts1 job criteria, or general practicability concerns
Aftct viewing your request and supporting documentation for this paper-aiid-pcncil multiple-choice test, you arc
approved for extended time (titnc and a hali). ”f`hc test is 6 hours and 45 minutesl but you have lawn approved

for 150% of that time (lO boats and 8 ininutcs). Wltliin our policies and analysis, these were reasonable
accommodations offered within tire scope of`ad:ninistrative, assesstnem, and practicabiiity considerations

Once the alternate test date is scheduled you witt be notify

Ii` you have any other questions our contact irrfonnation is below.

Tltank yon,

"'r. t

Testing Accommodations [1:;+'1:».\; ;-,~: =.;_.. -\ :=

Fax: {212} 313-3241 ftestingaccommcidations@dcas.nxc.gov

1 Ceotro Street | 1£“‘ F§oor South. Room 1443

Nsv‘.r York, NY 1500?` _

lhwca
' snow

 

 

CCHRFOlLOO’lSi

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 63 of 74

 

Admission Notice
You must bring this Aclmlssion Notlce to the test site

C'*fvwidemiminislfafive l€xam?i¢lo: J.H:UT£N.\.\”F{Poucr~:;{e’kor~i)

 

Sewlces }_».`xmn .\'o.: 5535 Ga’oup l\'o,: |}Dll
'!`L~sf Dafc: APR|L !B. 1515
Tcst Tin\e: ID:BBAM
Tesl Silc: FRANKLH< :~;. L.»\HE xi.s..w:\ mlmc.»\ A\*E. umw m ll;'l-:~.\
'l`nsl Lengl!\: r» llol.ms mm c:\ Mmu'n£s
Tcsl 'i'ypc: r'.'~a'ER mm PENC:L Mm.Tle_E amici TEST §

 

C“'hc\‘.lc ibm your nl|(»\”ess and the iasl 5 digils ofym.rl‘ Sl.\l:ial S=::ml:y numbcr arc umw ns priolr:¢l ]fa currcr:lien is ncpdcd. ;)lcal.w lnForii': 3
D(‘AS mower ne ll\: lesl sirc.

l`f)lk SE(.`UR|T\' l"llRPQS S. \\'E HA\'E OMIT`TE[} '[`|i£ FlRS'{ d DIGU`S GF \`UUR SOC‘IAL 5£(.`[1'|\!`\`)' NL|MBEI'¢ l-‘l`S.\'). ?l.!IASE
{.`GMPLET£ \'C'UR .';SN l 'l`lll;`, $PAC`E !‘lEU\‘llll€fl l|ELUW lmin 'lU A'l"l'l§.'\'l]ll¥'(: \`UU[\'- 'Z`E'.§T SESSlU.\'.

    

AHSELM¢: luELE Sociz»§ Sc:uriry Nn.: __ _ w - __8-7?29

882 SMN’¥ PAULS ?LACE Rcom 5a 1a
FRANK;:N suu»\:ze, mr msa-noon '_-- ‘ -“~wm

Rnnllul` 5 l]l{|::\;>`

l =l‘§m; max l am lhe per:.zxn called iu this L'xaa:)ll\alég)n. l undcrs_!and max ;n-rpmsmmion is a criminal offense and will be pw»;e;w.cd. l fmha
sl`l'll'm mac l will nol reveal any informaan nbuul lms examizznrmn m anyone. including ar.)= czach'da=c who has applied fpc_ ban nm yet callon

ll\ls examinmioo.
NA lln presch nlMummr}

 

Tism:: 11 is your responsibility 10 arrive )rmug:;y al ihs lime indumed above You will nm be perlmlicd la change %»a\\r me rimc_ Th¢- msu will
i>=Qn after sdmin§slrallv: pyo;c.ssin: 15 n complc.‘ccl. ¥\l(`) §AND!DATE WlLL BE,' ADM}|TTED 'l' `.l-lE 'I}?.S`I S]IE AFT`ER
CAA‘DIDA'E`E PROCESSlNG l-IAS §'l'ARTk.`D. `l'!sc '|“esr L¢ng.lh mcludcs lin)g for fmger;arinl§ng candwazcs_ answ-:rmg all lest qucsla‘on$,
including lher lhal are m z'n.s:ul‘ch puq)oses ¢m!y. and llomnsemmg dual cass ma'.en;rl has been r:cclvz'cl by all candidaHK

`v\'ba§ rg Elrigg: l-’lcasc bring l\_\'q sharpened ¥.-".f pencils hamm ll:cy \\:ill m\l be prayich al the lesl silel Yqu nugy ;¢L~;¢ hung z \\Wch because you
\'cill nnsible l'or numgmg youl own lune. You musl also bnle zhls .Admzssmn Nn:lce and requer ulmlll’l::uiml. and calculamrs me

pcm1lllcd(see hc|ma-!.

!\dmi:sinn anic : Tl\is .»\d.missinn No:i:c is nnl\4)[nnsl'c1“ahlc Onl§{ you may usc §l)is name lobe unnamed m she ’.csl sil: Tlxas police \%o¢_s nor
man LEE 3pr arc qualified mcli¢;lblc for liens l:.\'.:l:'l‘.ln:\l¢cu;.1 Ml c_an zdlles :\rc admzzl:d cer}d§tln»vlly. \'\\ur sagnalnrc on ling Adm\ssmn Nolm: il.
m g!fmnam)r, rim all saleman you pro\'sded m nom\c¢:no.n \\'»lh y<su~r .:pphcluoo for llus rummanun ore mm and s\sl>;c-c: 10 1§:¢ penallms al
pcnur_r.

KW.B.\LE@T§L|;_!!DH§H_MM l'w arc required cu bring wl mme of valid lmm-expirmll signmure andghu¢u hearing ideml{lm§<m m use
lest sil¢. le name man was mut 10 apply fur chc exam :nnssn\a\cb chc russ and leaa name on me plum I A lisa of acca-pubic §dcnlil':ua\ion
d:m\loen!s is provided below !l'_\'nu du uo( have nn acceptable lD,_yuu may be denied l:sll¢s'g‘ mccr?)\ahie forms al idemlf:c:\:§on lhrm\g onc]
arc as follows S.'a:c iss:\cd dri\'cr's lrceusc. Sl.'¢r<: issued srle:llil'l:alzun card. l.’.‘§ go\-crnrncnl lsss.md ameme US gc\#c::lmw'»l issuu:l lei::\ry
ldcmif:calimz (.'a:d. US gm'emm:nl issued Alicn Regls\’r;lrlan C.'u\i. Employcr JD wlih pl:nm. ar 5ll!dcm lf) \\'llh plmm,

§§mroniv §gicmc§; ¥mx are nm pennhle m color chu less silo wizh cellular }\o:w_:. bca;>ezs, pregers. cammas. punch media §aycrs. m asher
1- eclromc vicesN (.`alcu|mms are pca'nulled: ho\\v:vcr, \lwy mv.~:l bc har»d~ |d. banco or solar gmwer¢d‘ numerals only. nludmo;'s \r`nh

functions ullwr than mldltion. sublrac¢iaa, mu_]tl;_)lieollon md dl\'lsion nrc pradihilcd. Eleccmm'c devices \\-i:z: un .-¢lpi\,-lbl-lic keybnm-d or
wild word processing or data recording capnbrllms such 11 planom‘s, org;a:ilznrx, elc. are prohibilud. Ir“yon usc my uf 1hcs¢ devices in the
l\\qzlding as ala lime befm:, :|un`:\g or afm Llu; lesl. your lam .'»curc may bar nu|lzl‘lcd. yr.n may sun rccri\-c your 1::'. resulLs. and your npp|icauon fcc

wm swl bc m m¢d.

Lcn\`:'nn.- `>'m: mus\ leave llm lest size once yml finish lhc lesl. ll“}'n\} leave me lest size nflcr being ldlgc:prin\e:i hul b¢l`o:c fmimu\g me :c.sl
you \'.~lll nol bc r'mslled m re-¢:n‘.cs. ll` you :fr`s_z:gzlll ilus ins\zucum\ z\:\d rla-amer lhl: !cs\ sllc._‘y'uu may r.ul re:cl\fe }~:\\rz lcsl rcs“|ls` your mt
score may be .l'mlli£:d. and your almlic:llion |'ec w)|l not be )'cf\mdc¢.l,

Tm\'el: FROM WIT‘HIN= ?HE 'l'RlAS}`A’I`E ARF_A. CALL £~l l: FROM OL*¥SIDl-f 015 THE ']”Rl~S?ATL.'-' AREA. (_`M.L §',‘7~!\90-5l ll‘>: O|l
\"l§| l WW\\'MTA.§NFO FOR Z'RAF!-‘l£`, }'RAVEL. AND TRAl\‘SIT lNFURM.~\?`IUN.

`Fhe odll\inlstm\'iuez uf she ws\ is sabin-cl lo chase in the event of an unfurcscm'» occurs-unum \'ou may call due DC.»\S !:llcrncm'¢ Vaicc

Rcsponse(l\.‘m spinal ne (ZIZ; 66%;35? two hours minn me lest lime w henril’¢he ms is nol being udmiulstered m ibm lime. ¥frhm:
has been an unforrscen occurreo.v:s, me recaer message \n'll be imer al`t\.-Mlm “Thanl\' you for colling“ greeting.

 

 

 

 

ADM 5535 335 RPT = BUDDESS

 

 

` The Cily cll' New ‘!urk
Bepanment of C|rywicle Admlnis:rat|ue Servlces "“ST~€L»\SS M*~=L §
clmwwm~¢ 1 l:enl.re Ssreet. Room 1448 u.s. yagman mm

5 den
n New ¥orl¢, NY 10007 new vomc. mv low
FERHIT NB. 1295

 

 

 

 

 

ANSELNO IOSLE
882 SAINT PAULS PL,AcE l
WRANKLIN sQL)ARE, NY nolo-soon

CCHRFO]LOO'¥€)Z

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 64 of 74

CCHRFO|LOOlGS

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 65 of 74

EXHIBIT 12

CCHRFOEL00164

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 66 of 74

 

Subject: Re: approved for extended time on the Promoticrz to lieutenant (Pcrticel, E>cam Nc.
5535

From: Girro Fe|ino [nailto:b afuccSZ@ mailech

5ent: Tuesclay, April 14, 2015 6:12 PM

Tc): TestlngAccommcdatlons (DCAS)

Subject: RE: approved for extended time orr the Prcmotlorr to tieutenant (Pciice), Exam No. 5535

l have a question irs regards to thc lack of knowledge of the lest date from anyone in your administration lt is
almost comicaf if it wasn‘z for the fact that it is a my serious issue a promotion test Know§ng that I do need
special accommodations but also getting no response from your Stal`t` has put me in a vely difficult spot Il` l take
the test on Saturclay lt would be with out my extended time accommodations granted to mc by law that l do
need but also if I don‘t take lt on Satttrday l have no way in knowing when the test will be givelt nc)tt. All l got
as a response is probably end of May well that docsn't work for mc if it §3. How was no one made aware of this
new policy ofnot giving the test the day after on Sunclay like it as been done for every other police prorzrctional
exam This is completely unacceptable the test was announced over 7 months ago. l need to know thc
alternative test date prior to Samrday tc be given the opportunity to ccc what Wlll be bc$t for me either taking it
on Saturday or waiting for the alternative exam date that might or might not cause a major conflict with my
personal schedulc.

Thanl< you

Anselmc) loel€

011 Apr l¢l, 2015 2:52 PM, "TestingAccorrmtodatlons {DC-AS)" <tcstincaccommock-atlons(clidcas.nvc.;~0\»’>
Wr{)€¢:

Dear Mr. loele Ansclmc:

Attached is your Admission Notjce for Promotio:'l tc L§eutcnant (-Poljcc), Exam No. 5535. Since you arc
requesting to take the test on the original test date Apn`§ 18, 201 5, you will 1101 receive the special testing
accommod&tion that you had previously x'equcstc(f.

Thanlc you,

Testing Acccmmodatlons l -=i?r; ~' !.s;_-:g=.<z~:'l r,ér'=lr-..-F;\
Fax: l{212} 313-3241 ltestlnqaccommodatlons@dcas.nvc.qov
l Centre Street l *l-i“' Floor Sc)uth, Room 1448

N¢aw Y!.)rl<, NY 100[}7 _

CCHRFO!LOO'I 65

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 67 of 74

 

From: Gino Feitno [matlto:t)tzttatoc082@gmail.coml

Sent: Monday, Aprl£ 13, 2015 4:12 PM

To: `t`estlngAccommodations (DCAS)
Subject: Re: approved For extended time on the Promotion to tieotenaot {Pol§ce), Exam No. 5535

Hi just wanted to make quick inquiiy of when l will be receiving notice of the alternative date for the exam just

wanted to plan my schedule accordingly
Thattlt you
Anselmo ioele

On Apr 6, 2015 9:57 AM, "TestingAccoinniodations (DC.AS)" <testinnaocomniodationst't`i.`#.dcas.nvc.aov> wrote

Dear Candiclate:

New Yorl< City Deparonent ofCitywide Adminisu'ative Services (DCAS) Test Adnzinistration has received
your i‘equcst, requesting special testing accommodations for Promotion to Lientenant (Police)_, Exam No. 5535.
When you apply for certain test related accommodationS, we try to be as explicit as possible regarding
modifications to the exam process or tr,tateriais2 communicating the approved accommodations and what exam
related components cannot be adjusted extended, or moditi ed.

lt is important to note that l\‘eerot'lt City’s Test Adntinistration cannot always provide certain test
accommodations Often there are extended time considerations that relate to administrative operations,
assessment requirements job ct'iteria, or general practicability concerns

After viewing your request and supporting documentation for this paper-and-peocii multiple-choice test, you are
approved for extended time [tinie and a half). lite test is 6 hours and 45 minotes, but you have been approved

t`or 150% of that time {l 0 hours and 3 minutes}. Within our policies and analysis, these were reasonable
accommodations oti"ered within the scope of administrative assessment, and practicability considerations

Once the alternate test date is scheduled you will be notify.

Ifyou have any other questions1 our contact information is be§ow. '

Thanl< you,

Tosf.lng Accomrnodations| ._':.o.t~'= :` -=.. i'..l.z:>t_.§»

CCHRFO|LOGlGG

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 68 of 74

Fax: {2‘¥ 2) 313-3241 [testirmaccommodations@d cas.nvc.qc\v

’i Cener-: Street l 1-€-“` Fl<)or South, ¥€oom 1458

New ‘:‘ork, NY 100le _

 

CCHRFOILOO167

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 69 of 74

CCHRFO!LOO168

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 70 of 74

EXHIBIT 13

CCHRFO!L00169

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 71 of 74

k Gmail - cht: R.`E: approved fo "'xtended time on the Prornotion to Licuter"»nt (Police}, E... Page 1 of3

 

 

Fwd: RE: approved for extended time on the Promotion to t.ieutenant
(Poliee), Exam No. 5535

Frorn: “Gino Feiino“ <bottaiuco$&‘@gmai|.corn>

Date: Apr 19, 2015 9:15 ANi
Subject: FiE: approved for extended time on tile Promotion to lieutenant (Po|ice), £xam No, 5535

To; "TestingAecomrnodations (DCAS)" <testingaccommodations@dcas.nyc.gov>
Cc:

So starting off l just want to say i am extremely disappointed in this administration and the lack of
preparation in administering this promotional exam. lt is very hard to believe that for a department were
your only responsibility is administering test for the City of New York you coutd not set up predetermined
test dates and locations to accommodate individuals with disabilities l understand under EEO poticy
employees shaii be granted speciat accommodations in accordance with the law and EEO if doing so does
not place undue hardship on the Department, We|i it does not compiy with the law if you piece undue
hardship on the empioyee and fail to give them any direction or answers Being that DCAS was not abte to
give any answers as to when the actual atternate test date was going to tie prior to Saturday i was forced
to take the test on Saturday without any previously granted accommodations

The test was very difficult and trying to fight through my disability to stay on pace with the time restriction

was totalty impossibie l fell behind atmost instantfy forcing me to rush to complete the entire exam tn the

end l ran out of time forced to guess in an attempt to fill in the answer key, it is completely heart breaking
to know that t really needed the extended time and it couid Not be reasonably granted to me.

|'m not sure it the administration compietety understands the impact their lack of planing and scheduling
has on peopfe's lives and their livelihood

On Apr 14, 2015 6:11 PM, "Gino Felino“ <buttafuooBE@gmail.corn> wrote:

` l have a question in regards to the lack of knowledge of the test date front anyone in your administration
it is atmost oomicai if it wasn‘t for the fact that it is a very serious issue a promotion test Knowing that
' l do need special accommodations but also getting no response trorn your staff has put me in a very
_ difficult spot. if l take the test on Saturday it woo|d be with out my extended time accommodations
granted to me by taw that l do need t)ut also if t don‘t take it on Satorday i have no way in knowing when
. the test will be given next Aii l got as a response is probably end of May weil that doesn't work for roe if
j it is. How was no one made aware of this new poiicy ot not giving the test the day after on Sunday like it
§ as been done for every other poiice promotional exam This is complete¥y unacceptable the test was
; announced over 7 months ago. l need to know the aiternative test date prior to Saturday to be given the
` opportunity to see what witt be best tor me either taking it on Saturday or waiting for the alternative exam
date that might or might not cause a major conilict with my personai schedule
; Thank you
Anselrno loeie

On Apr 14, 2015 2:52 PM, "Testinngoornmodations (DCAS)" <testingaccommodations@dcas.nyc.gov>
wrote:

, Dear Mr. ioeie Anse|mo:

https://mail.googie.comjmail/o/Cl/?uia2&ik=fb4fd89odb&vicwrpt&scarch=inbox&msg= 1 1271/2015

CCHRFO|LOOWO

 

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 72 of 74

_ Gmail - Fwd: RE: approved for A)rtended time on the Promotion to Lieutcn_a_nt (Police), E... Page 2 of3

Attached is your Admission Notice ior Prornotion to Lieutenant {Police). Exam No. 553§. Since you are
Y requesting to take the test on the original test date April iB, 2015, you wilt not receive the specia%
§ testing accommodation that you ned previously requested

` Thank you,

': § Testing Accommodations 1 Exam Support Grcup

` Fax: (212} 313-3241 ltestingaccommodations@doas.nyc.gov

uaw vork, rev moor_

‘t Centre Street l trt“‘ Fioor Sotlth, liton 1448

 

 

From:itTl;rriahr:tqrti`p dbr=outtafuco&£@gmai!.com ‘il
_ Sent:ra rqui Mstmas/ies¢tsinasiep
Yo:aahva:;jnrerp p radiaqu rov,
subject:rtm=iaeewyhgan#i{ntqgigae haqwoastrp mammoqmsreat,rsridp iorasesa

 

f iii just wanted to make quick inquiry of when l will be receiving notice of the alternative date for the
d exam. Just wanted to plan my schedule accordingly

#_ § `l“irani< you
Anseirno ioele

§ On Apr 6, 2015 9:57 Aivi, “TestingAccornrnodations (DCAS}"
-` <testingaccommooations@dcas.nycgov> wrote:

Dear Candidate:

New York City Department of Citywide Administrative Services {DCAS) Test Adrnlnistration has

received your request requesting special testing accommodations for Prornotion to Lieutenant
(Potice). Exarn No. 5535. When you apply for certain test related accommodations we try to be as

; "‘ explicit as possible regarding modifications to the exam process or materials communicating the

' approved accommodations and what exam related components cannot be adjusted, extended, or

modified

lt is important to note that New Yorit City’s `l`est Administration cannot always provide certain test
f accommodations Otten there are extended time considerations that relate to administrative
-‘ operations assessment requirements icb criteria or general practicability concerns

l Atter viewing your request and supporting documentation for this oaper-and~pencil multip§e-choice

' test. you are approved for extended time (tirne and a hali). The test is 6 hours and 45 minutes but you
- __ have been approved for 150% of that time {tt) hours and 8 minutes). Wlthin our poiicies and r=tnalysisj
` these were reasonable accommodations offered within the scope ot administrativel assessment and

` practicabiiity considerations

Once the alternate test date is scheduledl you will be notify.

ltttps://maii.googie.com,/mail,/u/O/?ui=£&ik=fb¢idechb&vicw=pt&searchciobox&msg~»=1... 12/1/2015

CCHRFOiLOO'i?i

Case 1:18-cv-10904-VSB Document 1 Filed 11/20/18 Page 73 of 74

, Gmail - Fwd: RE: approved fc"‘ "Ktendecf time on the Promocion 10 Lieuz§_aam (I’o]ice), E... Page 3 of 3

lt you have any other questionsl our contact infermatio:z is below

l z Thank you,

Testlng Accommodations 1 Exam Support Gsoup
Fax: (212) 313~3241 f testingaccommodatians@dcas.nyc.gov
; § 1 Cen£re Street 1 14th a’~‘ioor South, F¥oom 1448

§ New Yc>rk, NV 10007_

 

https://mail.google.com/maiUu/O/?ui=2&ik¢fb¢fciSchb&vie-w¢pt&searc‘n=inbex&msg=1... 12/1/2015

CCHRFO]LOOWZ

 

 

 

 

 

 

 

 

Dm~mmz HU»zmmm Aw,?: Nmmlmmvw 921 DD.M.M" »wzm<~m
OMIme JQWMHMD Dn~.:m.m." N.No _..m
NO ..WM“T.IM< O.H DDD" mww~wu&\wmmd~m_mm
nwm:m_y» 14 HOMHN m:;~, nmmv:, nm._~w
}l:z:.mu m._.m.nmwz|€|m»z}fi|»fl}]|.!§l!;l ¢£i-|§,|[fi-l¥
a moz<
wmc mm _z.;xm cz:.
mae mm>mr m“.
§ §
zm§ <me z< BQE
wm&wmalomoa amf .
LWMIEMY==§ E`§==§mw%mw¢;»l;i,§;!ali;§l;»;;;E[

 

§§
E.@.H,

m

 

_ __ W mmnmx

_ g _~ _M mxu~mmm

_ _ m “___w n _ w ~ m
_ m _ _M
m w ~ q _ _T .M

 

§ - g § §§
§§ § § §§=< 2§_§

w §§ §

  § §

 

253 3203 3 wmwm-m§,w:nw m_.§= § §§ §_\@__. ‘ .

R

..

 

 

 

 

